



    
Exhibit 10.2








COLLATERAL TRUST AGREEMENT
dated as of April 17, 2017,
among
UNISYS CORPORATION,
the Guarantors from time to time party hereto,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as First Lien Trustee under the First Lien Indenture,
the other Priority Lien Debt
Representatives from time to time party hereto
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Collateral Trustee










        


iii    









--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
Article 1.
DEFINITIONS; PRINCIPLES OF CONSTRUCTION    1

Section 1.1.
Defined Terms    1

Section 1.2.
Rules of Interpretation    19

Article 2.
THE SENIOR TRUST ESTATE    20

Section 2.1.
Declaration of Senior Trust    20

Section 2.2.
RESERVED    21

Section 2.3.
RESERVED    21

Section 2.4.
RESERVED.    22

Section 2.5.
RESERVED.    22

Section 2.6.
RESERVED    22

Section 2.7.
Actions of Holders of Priority Lien Representatives and Holders of Priority Lien
Obligations    22

Section 2.8.
RESERVED    22

Article 3.
OBLIGATIONS AND POWERS OF COLLATERAL TRUSTEE    22

Section 3.1.
Undertaking of the Collateral Trustee    22

Section 3.2.
Release or Subordination of Liens    23

Section 3.3.
Enforcement of Liens    24

Section 3.4.
Application of Proceeds    25

Section 3.5.
Powers of the Collateral Trustee    26

Section 3.6.
Documents and Communications    26

Section 3.7.
For Sole and Exclusive Benefit of Holders of Priority Lien Obligations    26

Section 3.8.
Additional Priority Lien Debt    27

Section 3.9.
Additional Junior Lien Debt    28

Article 4.    OBLIGATIONS ENFORCEABLE BY THE COMPANY AND THE OTHER
GUARANTORS    28
Section 4.1.
Release of Liens on Collateral    28

Section 4.2.
Delivery of Copies to Priority Lien Representatives    30

Section 4.3.
Collateral Trustee not Required to Serve, File, Register or Record    30

Section 4.4.
Release of Liens in Respect of First Lien Notes    30

Article 5.
IMMUNITIES OF THE COLLATERAL TRUSTEE    30

Section 5.1.
No Implied Duty    30

Section 5.2.
Appointment of Agents and Advisors    31

Section 5.3.
Other Agreements    31

Section 5.4.
Solicitation of Instructions    31

Section 5.5.
Limitation of Liability    31

Section 5.6.
Documents in Satisfactory Form    31

Section 5.7.
Entitled to Rely    31

Section 5.8.
Priority Lien Debt Default    32






--------------------------------------------------------------------------------





Section 5.9.
Actions by Collateral Trustee    32

Section 5.10.
Security or Indemnity in Favor of the Collateral Trustee    32

Section 5.11.
Rights of the Collateral Trustee    32

Section 5.12.
Limitations on Duty of Collateral Trustee in Respect of Collateral    33

Section 5.13.
Assumption of Rights, Not Assumption of Duties    33

Section 5.14.
No Liability for Clean Up of Hazardous Materials    34

Section 5.15.
No Obligation to Act    34

Article 6.
RESIGNATION, REMOVAL AND REPLACEMENT OF THE COLLATERAL TRUSTEE

34
Section 6.1.
Resignation or Removal of Collateral Trustee    34

Section 6.2.
Appointment of Successor Collateral Trustee    34

Section 6.3.
Succession    35

Section 6.4.
Merger, Conversion or Consolidation of Collateral Trustee    35

Article 7.
MISCELLANEOUS PROVISIONS    36

Section 7.1.
Amendment    36

Section 7.2.
Voting    39

Section 7.3.
Further Assurances; Insurance; Real Estate.    39

Section 7.4.
RESERVED    42

Section 7.5.
Successors and Assigns    42

Section 7.6.
Delay and Waiver    42

Section 7.7.
Notices    43

Section 7.8.
Notice Following Discharge of Priority Lien Obligations    43

Section 7.9.
Entire Agreement    44

Section 7.10.
Compensation; Expenses    44

Section 7.11.
Indemnity    45

Section 7.12.
Severability    45

Section 7.13.
Headings    45

Section 7.14.
Obligations Secured    45

Section 7.15.
Governing Law    45

Section 7.16.
Consent to Jurisdiction    46

Section 7.17.
Waiver of Jury Trial    46

Section 7.18.
Counterparts    46

Section 7.19.
Effectiveness    47

Section 7.20.
Additional Guarantors    47

Section 7.21.
Continuing Nature of this Agreement    47

Section 7.22.
Insolvency    47

Section 7.23.
Rights and Immunities of Priority Lien Representatives    47

Section 7.24.
Patriot Act    47

Section 7.25.
Force Majeure    48





EXHIBIT A - Additional Priority Lien Debt Designation
EXHIBIT B - Form of Collateral Trust Joinder-Additional Priority Lien Debt
EXHIBIT C - Form of Collateral Trust Joinder-Additional Guarantors


SCHEDULE 1 - Mortgaged Properties





--------------------------------------------------------------------------------











18








This Collateral Trust Agreement (this “Agreement”) is dated as of April 17, 2017
and is by and among Unisys Corporation, a Delaware corporation (the “Company”),
the Guarantors from time to time party hereto, Wells Fargo Bank, National
Association, as First Lien Trustee (as defined below), the other Priority Lien
Representatives from time to time party hereto, and Wells Fargo Bank, National
Association, as Collateral Trustee (in such capacity and together with its
successors in such capacity, the “Collateral Trustee”).
RECITALS
The Company intends to issue 10.750% Senior Secured Notes due 2022 (the “First
Lien Notes”) in an aggregate principal amount of $440,000,000 pursuant to an
Indenture, dated as of the date hereof (as amended, supplemented, amended and
restated or otherwise modified and in effect from time to time, the “First Lien
Indenture”), among the Company, the Guarantors party thereto from time to time
and Wells Fargo Bank, National Association, as trustee (in such capacity and
together with its successors and assigns in such capacity, the “First Lien
Trustee”).
The Company and the Guarantors intend to secure the Obligations under the First
Lien Notes, the Guarantees of the First Lien Notes and the First Lien Indenture
and any future Priority Lien Debt with Liens on all current and future
Collateral to the extent that such Liens have been provided for in the
applicable Security Documents.
This Agreement sets forth the terms on which each Secured Party has appointed
the Collateral Trustee to act as the collateral trustee for the current and
future holders of the Priority Lien Obligations to receive, hold, maintain,
administer and distribute the Collateral at any time delivered to the Collateral
Trustee or the subject of the Security Documents, and to enforce the Security
Documents and all interests, rights, powers and remedies of the Collateral
Trustee with respect thereto or thereunder and the proceeds thereof.
Capitalized terms used in this Agreement have the meanings assigned to them
above or in Article 1 below.
AGREEMENT
In consideration of the premises and the mutual agreements herein set forth, the
receipt and sufficiency of which are hereby acknowledged, the parties to this
Agreement hereby agree as follows:
Article 1.
DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section1Defined Terms
. The following terms will have the following meanings:
“ABL Collateral” means all of the following now owned or hereafter acquired
assets wherever located (including, for the avoidance of doubt, any such assets
that, but for the application of Section 552 of the Bankruptcy Code (or any
provision of any other Bankruptcy Law), would constitute ABL Collateral:





--------------------------------------------------------------------------------





(1)Accounts and “payment intangibles” (as defined in Article 9 of the UCC),
other than payment intangibles that constitute identifiable proceeds of
Collateral which is not otherwise ABL Collateral;
(2)“deposit accounts” (as defined in Article 9 of the UCC) and “securities
accounts” (as defined in Article 8 of the UCC) (in each case, other than the
Collateral Account and the Proceeds Account), including all monies,
“uncertificated securities” (as defined in Article 8 of the UCC) (other than
Capital Stock of Subsidiaries of any Grantor) and “securities entitlements” (as
defined in Article 8 of the UCC) contained therein (including all cash,
marketable securities and other funds held in or on deposit in either of the
foregoing), and “chattel paper” (as defined in Article 9 of the UCC);
(3)(a) “general intangibles” (as defined in Article 9 of the UCC) pertaining
solely to the other items of property included within clauses (1), (2), (4) and
(5) of this definition of ABL Collateral (other than Capital Stock of
Subsidiaries of any Grantor and Intellectual Property) and (b) “instruments” (as
defined in Article 9 of the UCC) and intercompany Indebtedness (whether or not
evidenced by an instrument, a note or otherwise);
(4)“records” (as defined in Article 9 of the UCC), “supporting obligations” (as
defined in Article 9 of the UCC) and related “letters of credit” (as defined in
Article 5 of the UCC), “commercial tort claims” (as defined in Article 9 of the
UCC) or other claims and causes of action, in each case, to the extent related
primarily to any of the foregoing; and
(5)substitutions, replacements, accessions, products and proceeds (including,
without limitation, insurance proceeds, licenses, royalties, income, payments,
claims, damages and proceeds of suit) of any or all of the foregoing, except to
the extent that any item of property included in clauses (1) through (5)
includes Excluded Assets;
provided that, notwithstanding anything to the contrary contained in the
foregoing, ABL Collateral shall include without limitation any proceeds from the
disposition of “inventory” (as defined in Article 9 of the UCC) sold by the
Company in the ordinary course of business; provided, further, that in no case
shall ABL Collateral include any identifiable cash proceeds of the First Lien
Notes that have been deposited in the Proceeds Account or any identifiable cash
proceeds from a sale, lease, conveyance or other disposition of any Collateral
(other than ABL Collateral or inventory sold by the Company in the ordinary
course of business) that have been deposited in the Collateral Account, in each
case in accordance with the terms of the Priority Lien Documents.
“ABL Collateral Agent” means Wells Fargo Bank, National Association, in its
capacity as collateral agent, or any other Person designated as collateral agent
under the ABL Loan Documents.
“ABL Collateral Documents” means the Collateral Documents (as defined in the ABL
Credit Agreement) or the collateral documents under any Credit Facility that
succeeds, replaces, refinances, amends or amends and restates the ABL Credit
Agreement.
“ABL Credit Agreement” means the Credit Agreement, dated as of June 23, 2011, by
and among the Company, the other persons party thereto designated as guarantors,
Wells Fargo Bank, National Association, as administrative agent thereunder, and
the other lenders parties thereto, and any agreements executed in connection
therewith, including any related notes, letters of credit, reaffirmation
agreements, guarantees, collateral documents, fee letters and instruments, and
any appendices, exhibits, annexes or schedules to any of the foregoing, and any
amendments, supplements, modifications, increases, extensions, renewals,
restatements, refinancings, replacements or refundings thereof.
“ABL Liens” means Liens granted pursuant to the ABL Collateral Documents to the
ABL Collateral Agent at any time, upon the ABL Collateral of the Company or any
Guarantor to secure ABL Obligations.





--------------------------------------------------------------------------------





“ABL Loan Documents” means the Loan Documents (as defined in the ABL Credit
Agreement) or the loan documents under any Credit Facility that succeeds,
replaces, refinances, amends or amends and restates the ABL Credit Agreement.
“ABL-Notes Intercreditor Agreement” means that certain ABL-Notes Intercreditor
Agreement, dated as of the Issue Date, between the ABL Collateral Agent, the
Collateral Trustee and the First Lien Trustee and acknowledged by the Company
and each Guarantor, as it may be amended, supplemented, modified, restated,
renewed or replaced from time to time.
“ABL Obligations” means all Obligations outstanding under the ABL Credit
Agreement and the other ABL Loan Documents and the Bank Product Agreements (as
defined in the ABL Credit Agreement) and Secured Rate Contracts (as defined in
the ABL Credit Agreement). “ABL Obligations” shall include (a) all amounts
accrued or accruing (or which would, absent commencement of an Insolvency or
Liquidation Proceeding, accrue) after commencement of an Insolvency or
Liquidation Proceeding in accordance with the relevant ABL Loan Document,
whether or not the claim for such amounts is allowed as a claim in such
Insolvency or Liquidation Proceeding and (b) all other Obligations that are
purported to be secured under the ABL Collateral Documents, so long as the
granting of the Liens thereunder was permitted by the ABL Loan Documents.
“Account” means, as of any date of determination, all “accounts” (as such term
is defined in the UCC) of the Company and including the unpaid portion of the
obligation of a customer of the Company in respect of inventory purchased by and
shipped to such customer and/or the rendition of services by the Company, as
stated on the respective invoice of the Company, net of any credits, rebates or
offsets owed to such customer.
“Act of Required Debtholders” means, as to any matter at any time, a direction
in writing delivered to the Collateral Trustee by or with the written consent of
the holders of at least 50.1% of the sum of:
(6)the aggregate outstanding principal amount of Priority Lien Debt (including
outstanding letters of credit whether or not then available or drawn, with such
letters of credit being deemed to have a principal amount equal to the maximum
potential liability of the Company and the Guarantors thereunder); and
(7)other than in connection with the exercise of remedies, the aggregate
unfunded commitments to extend credit which, when funded, would constitute
Priority Lien Debt.
For purposes of this definition, (a) Priority Lien Debt registered in the name
of, or beneficially owned by, the Company or any Affiliate of the Company will
be deemed not to be outstanding, and votes will be determined in accordance with
Section 7.2. In addition, with respect to any amendment, the consent of the
holders of any Priority Lien Debt is not necessary under any Security Document
or Priority Lien Document to approve the particular form of any proposed
amendment. It is sufficient if such consent approves the substance of the
proposed amendment.


“Additional Priority Lien Debt” has the meaning set forth in Section 3.8.
“Additional Priority Lien Debt Designation” means a notice in substantially the
form of Exhibit A.
“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise. For purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” have correlative
meanings.





--------------------------------------------------------------------------------





“Agreement” has the meaning set forth in the preamble.
“Asset Sale” has the meaning assigned to it in the First Lien Indenture.
“Asset Sale Offer” has the meaning assigned to it in the First Lien Indenture.
“Bankruptcy Code” means Title 11 of the United States Code, as amended.
“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.
“Business Day” means each day that is not a Legal Holiday.
“Capital Lease Obligations” has the meaning assigned to it in the First Lien
Indenture.
“Capital Stock” means:
(8)in the case of a corporation, corporate stock;
(9)in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;
(10)in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and
(11)any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person,
but excluding from all of the foregoing any debt securities convertible into
Capital Stock, whether or not such debt securities include any right of
participation with Capital Stock.
“Cash Equivalents” means:
(12)United States dollars, Euros, any national currency of any participating
member state of the economic and monetary union as contemplated in the Treaty on
European Union, Australian dollars, Brazilian Reais, Indian Rupees, Swiss Franc
and the British pound, or other local currencies held by the Company and its
Subsidiaries from time to time in the ordinary course of business;
(13)securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality of the United States
government or, in the case of any Foreign Subsidiary, by the government of any
other member country of O.E.C.D. (provided that the full faith and credit of the
United States or such other member country of O.E.C.D., as applicable, is
pledged in support of those securities), in each case, having maturities of not
more than two years from the date of acquisition;
(14)certificates of deposit, time deposits and Eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits
and demand deposits, in each case, with any commercial bank having (x) capital
and surplus in excess of $500,000,000 in the case of U.S. banks or (y) capital
and surplus in excess of $100,000,000 (or the U.S. dollar equivalent as of the
date of determination) in the case of non-U.S. banks;
(15)repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (2) and (3) above
entered into with any financial institution meeting the qualifications specified
in clause (3) above;
(16)commercial paper or marketable short-term money market or readily marketable
direct obligations and similar securities having one of the two highest ratings
obtainable from Moody’s or S&P and, in each case, maturing within two years
after the date of acquisition;





--------------------------------------------------------------------------------





(17)investment funds investing 95% of their assets in securities of the types
described in clauses (1) through (5) above and (7) below;
(18)investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated “AAA” (or the equivalent thereof) or
better by S&P or “Aaa” (or the equivalent thereof) or better by Moody’s (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another rating agency) and that have portfolio assets of
at least $1.0 billion; and
(19)demand deposits held in accounts maintained in the ordinary course of
business with commercial banks having (x) capital and surplus in excess of
$500,000,000 in the case of U.S. banks, or (y) capital and surplus in excess of
$50,000,000 (or the U.S. dollar equivalent as of the date of determination) in
the case of non-U.S. banks.
“CFCs” means any Person that is a controlled foreign corporation within the
meaning of Section 957 of the Code.
“Class” means every Series of Priority Lien Debt, taken together.
“Code” means the Internal Revenue Code of 1986, as amended, or any successor
thereto.
“Collateral” means all the assets and properties subject to the Liens created by
the Security Documents. For the avoidance of doubt, no Excluded Assets shall be
included in the Collateral.
“Collateral Account” means one or more deposit accounts or securities accounts
under the control of the First Lien Trustee or the Collateral Trustee holding
only the proceeds of any sale or disposition of any Collateral (other than ABL
Collateral).
“Collateral Trustee” has the meaning set forth in the preamble.
“Collateral Trust Joinder” means (1) with respect to the provisions of this
Agreement relating to any Additional Priority Lien Debt, an agreement
substantially in the form of Exhibit B and (2) with respect to the provisions of
this Agreement relating to the addition of additional Guarantors, an agreement
substantially in the form of Exhibit C.
“Company” has the meaning set forth in the preamble.
“Consolidated Total Assets” has the meaning assigned to it in the First Lien
Indenture.
“Contractual Obligations” means, as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument, document or agreement to which such
Person is a party or by which it or any of its Property is bound.


“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.


“Covenant Defeasance” has the meaning assigned to it in the First Lien
Indenture.
“Credit Facility” means any debt facilities or other financing arrangements
(including, without limitation, commercial paper facilities or indentures), in
each case with banks or other institutional lenders providing for revolving
credit loans, term loans, letters of credit or other long-term indebtedness,
including any notes, mortgages, guarantees, collateral documents, instruments
and agreements executed in connection therewith, and any amendments,
supplements, modifications, extensions, renewals, restatements, refinancings





--------------------------------------------------------------------------------





or refundings thereof and any debt facilities or other financing arrangements
that exchange, replace, refund, refinance, extend, renew, restate, amend,
supplement or modify any part of the loans, notes, other credit facilities or
commitments thereunder, including any such exchanged, replacement, refunding,
refinancing, extended, renewed, restated, amended, supplemented or modified
facility or arrangement that increases the amount permitted to be borrowed
thereunder or alters the maturity thereof (provided that such increase in
borrowings is permitted under Section 4.09 of the First Lien Indenture and the
other Priority Lien Documents) or adds Restricted Subsidiaries as additional
borrowers or guarantors thereunder.
“Discharge of Priority Lien Obligations” means the occurrence of all of the
following:
(20)termination or expiration of all commitments to extend credit that would
constitute Priority Lien Debt;
(21)payment in full in cash of the principal of, and interest and premium, if
any, on all Priority Lien Debt (other than any undrawn letters of credit);
(22)discharge or cash collateralization (at the lower of (A) 105% of the
aggregate undrawn amount and (B) the percentage of the aggregate undrawn amount
required for release of liens under the terms of the applicable Priority Lien
Document) of all outstanding letters of credit constituting Priority Lien Debt;
and
(23)payment in full in cash of all other Priority Lien Obligations that are
outstanding and unpaid at the time the Priority Lien Debt is paid in full in
cash (other than any obligations for taxes, costs, indemnifications,
reimbursements, damages and other liabilities in respect of which no claim or
demand for payment has been made at such time).
“Domestic Subsidiary”
“Equally and Ratably” means, in reference to sharing of Liens or proceeds
thereof as between holders of Priority Lien Obligations within the same Class,
that such Liens or proceeds:
(24)will be allocated and distributed in accordance with Section 3.4, first, to
the Priority Lien Representative for each outstanding Series of Priority Lien
Debt within that Class, for the account of the holders of such Series of
Priority Lien Debt, ratably in proportion to the principal of, and interest and
premium (if any) and reimbursement obligations (contingent or otherwise) with
respect to letters of credit, if any, outstanding (whether or not drawings have
been made under such letters of credit) on, each outstanding Series of Priority
Lien Debt within that Class when the allocation or distribution is made; and
thereafter
(25)will be allocated and distributed in accordance with Section 3.4 (if any
remain after payment in full of all of the principal of, and interest and
premium (if any) and reimbursement obligations (contingent or otherwise) with
respect to letters of credit, if any, outstanding (whether or not drawings have
been made on such letters of credit) on all outstanding Priority Lien
Obligations within that Class) to the Priority Lien Representative for each
outstanding Series of Priority Lien Obligations within that Class, for the
account of the holders of any remaining Priority Lien Obligations within that
Class, ratably in proportion to the aggregate unpaid amount of such remaining
Priority Lien Obligations within that Class due and demanded (with written
notice to the applicable Priority Lien Representative and the Collateral
Trustee) prior to the date such distribution is made.
“Excess Proceeds” has the meaning assigned to it in the First Lien Indenture.
“Excluded Assets” means each of the following:
(26)any (i) real property located outside the United States, (ii) real property
located in the United States with a Fair Market Value less than $2,500,000,
(iii) real property located at 3199 Pilot Knob Road, Eagan, Minnesota and (iv)
leasehold interests in real property; provided that no local





--------------------------------------------------------------------------------





filings or other steps shall be required to perfect a security interest in
fixtures other than in conjunction with the filing of mortgages or deeds of
trust for real property as required by the Priority Lien Documents;
(27)any lease, license, contract, property right or agreement to which the
Company or any Guarantor is a party, and any of its rights or interests
thereunder, if and to the extent that a security interest is (i) prohibited by
or in violation of any law, rule or regulation applicable to the Company or any
Guarantor, or (ii) will constitute or result in a breach, termination or default
under or requires any consent not obtained under any such lease, license,
contract, property right or agreement (other than to the extent that any such
law, rule, regulation, term, provision or condition would be rendered
ineffective pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC of the
relevant jurisdiction or any other applicable law or principles of equity);
provided that any such lease, license, contract or agreement shall cease to be
an Excluded Asset and the Collateral shall include (and such security interest
shall attach) immediately at such time as the contractual or legal prohibition
shall no longer be applicable, and to the extent severable, shall attach
immediately to any portion of such lease, license, contract or agreement not
subject to the prohibitions specified in subclauses (i) and (ii) of this clause
(2); provided, further, that the exclusions referred to in this clause (2) shall
not include any monies due or to become due from or proceeds of any such lease,
license, contract, property right or agreement;
(28)any of the outstanding Capital Stock of a CFC or FSHCO, in each case in
excess of 65% of the voting power of all classes of Capital Stock of such CFC or
FSHCO entitled to vote; provided that immediately upon the amendment of the Code
from time to time, to allow the pledge of a greater percentage of voting power
of Capital Stock in a CFC or FSHCO without adverse tax consequences, the
Collateral shall include, and the security interest granted by the Company and
each Guarantor shall attach to, such greater percentage of Capital Stock of each
CFC or FSHCO held by the Company and such Guarantor; provided that for purposes
of this clause (3), the term “Capital Stock” includes all interests in a CFC or
FSHCO treated as equity for U.S. federal income tax purposes;
(29)any deposit account solely and exclusively used for taxes, payroll, employee
benefits or similar items and any other account or financial asset in which such
security interest would be unlawful or in violation of any Plan or employee
benefit agreement;
(30)accounts receivable and related assets transferred or purported to be
transferred in a Permitted Sales-Type Lease Transaction; provided, that the
exclusion referred to in this clause (5) shall not include any proceeds of any
such transaction;
(31)assets, with respect to which any applicable law prohibits the creation or
perfection of security interests therein (other than to the extent that any such
law would be rendered ineffective with respect to the creation of the security
interest in the Collateral pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of
the UCC of any relevant jurisdiction or any other applicable law or principles
of equity); provided that any such asset shall cease to be an Excluded Asset and
the Collateral shall include (and such security interest shall attach)
immediately at such time as the legal prohibition shall no longer be applicable,
and to the extent severable, shall attach immediately to any portion of such
asset not subject to the prohibitions specified in this clause (6); provided,
further, that the exclusion referred to in this clause (6) shall not include any
monies due or to become due from or proceeds of any such asset;
(32)deposit or checking accounts with balances below $1,000,000 to the extent
that the aggregate balance of all such deposit and checking accounts does not at
any one time exceed $10,000,000 (it being understood that any deposit or
checking account that is subject to an account control agreement in favor of the
Collateral Trustee shall not constitute an “Excluded Asset”);
(33)any motor vehicles, vessels and aircraft, or other property subject to a
certificate of title;
(34)any intent-to-use trademark application prior to the filing of a “Statement
of Use” or “Amendment to Allege Use” with respect thereto, to the extent, if
any, that, and solely during the period, if any, in which, the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark application under applicable federal law;





--------------------------------------------------------------------------------





(35)cash or Cash Equivalents securing one or more reimbursement obligations
under letters of credit or surety bonds, which letters of credit and surety
bonds are otherwise not Priority Lien Obligations or ABL Obligations;
(36)equity interests in any joint venture with a third party that is not an
Affiliate, to the extent a pledge of such equity interests is prohibited by the
documents governing such joint venture; and
(37)any assets subject to a Permitted Lien described in clauses (6), (8), (9) or
(17) (with respect to such clauses (6), (8) and (9)) of the definition thereof,
and proceeds thereof, to the extent that (and only for so long as) the documents
governing the related Indebtedness prohibit other Liens on such assets; provided
that such assets (i) shall automatically cease to be Excluded Assets at such
time as the documents governing such Indebtedness no longer prohibit other Liens
on such assets and (ii) shall not be Excluded Assets to the extent that the
documents governing such Indebtedness permit the granting of a Lien for the
benefit of the holders of the First Lien Notes junior to the Lien pursuant to
such documents;
provided, that no asset or property shall be an Excluded Asset (other than
pursuant to clauses (5), (10) or (12) above) if it is pledged to secure any
other Indebtedness or Pension Obligations (as defined in the First Lien
Indenture) of the Company or any Guarantor.


“Fair Market Value” has the meaning assigned to it in the First Lien Indenture.
“First Lien Indenture” has the meaning set forth in the recitals.
“First Lien Notes” has the meaning set forth in the recitals.
“First Lien Trustee” has the meaning set forth in the recitals.
“Foreign Subsidiary” means, with respect to any Person, a Subsidiary of such
Person that is not a Domestic Subsidiary.
“FSHCO” means any Person (other than Unisys AP Investment Company I)
substantially all of the assets of which consist of Capital Stock of one or more
CFCs; provided that for this definition, the term “Capital Stock” includes all
interests in a CFC or FSHCO treated as equity for U.S. federal income tax
purposes.
“GAAP” means generally accepted accounting principles in the United States of
America, as set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or in
such other statements by such other entity as have been approved by a
significant segment of the accounting profession, that are in effect on the
Issue Date, it being understood that, for purposes of the First Lien Indenture,
all references to codified accounting standards specifically named in the First
Lien Indenture shall be deemed to include any successor, replacement, amended or
updated accounting standard under GAAP. At any time after the Issue Date, the
Company may elect, for all purposes of the First Lien Indenture, to apply IFRS
accounting principles in lieu of GAAP and, upon any such election, references
herein to GAAP shall thereafter be construed to mean IFRS as in effect on such
date of election; provided that (1) any such election, once made, shall be
irrevocable (and shall only be made once), (2) all financial statements and
reports required to be provided after such election pursuant to the First Lien
Indenture shall be prepared on the basis of IFRS, (3) from and after such
election, all ratios, computations and other determinations based on GAAP
contained in the First Lien Indenture shall be computed in conformity with IFRS
with retroactive effect being given thereto assuming that such election had been
made on the Issue Date, (4) such election shall not have the effect of





--------------------------------------------------------------------------------





rendering invalid any payment or Investment made prior to the date of such
election pursuant to Section 4.07 of the First Lien Indenture or any incurrence
of Indebtedness incurred prior to the date of such election pursuant to Section
4.09 of the First Lien Indenture (or any other action conditioned on the Company
and the Restricted Subsidiaries having been able to incur $1.00 of additional
Indebtedness) if such payment, Investment, incurrence or other action was valid
under the First Lien Indenture on the date made, incurred or taken, as the case
may be, (5) all accounting terms and references in the First Lien Indenture to
accounting standards shall be deemed to be references to the most comparable
terms or standards under IFRS and (6) in no event, regardless of the principles
of IFRS in effect on the date of such election, shall any liabilities
attributable to an operating lease be treated as Indebtedness nor shall any
expenses attributable to payments made under an operating lease be treated, in
whole or in part, as interest expense. The Company shall give notice of any such
election made in accordance with this definition to the First Lien Trustee and
the Secured Parties promptly after having made such election (and in any event,
within 5 Business Days thereof). For the avoidance of doubt, solely making an
election (without any other action) referred to in this definition will not be
treated as an incurrence of Indebtedness.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any central bank (or similar monetary or
regulatory authority) thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.


“Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, contingent or otherwise, in any manner (including, without limitation,
by way of enforceable commitments to maintain the financial condition or results
of operation and other similar arrangements, a pledge of assets or through
letters of credit or reimbursement agreements in respect thereof) of all or any
part of any Indebtedness (whether arising by virtue of partnership arrangements,
or by agreements to keep-well, to purchase assets, goods, securities or
services, to take or pay or to maintain financial statement conditions or
otherwise) or other obligations of another Person.
“Guarantors” means any Person that at any time provides a guarantee of any
Priority Lien Obligations.
“Grantor” has the meaning assigned to it in the Security Agreement.
“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, commodity swap agreement, commodity cap
agreement, commodity collar agreement, foreign exchange contract, currency swap
agreement or similar agreement providing for the transfer or mitigation of
interest rate, currency or commodity risks either generally or under specific
contingencies.
“Indebtedness” means, with respect to any Person, any indebtedness of such
Person, whether or not contingent:
(38)any indebtedness (including principal and premium) of such Person, whether
or not contingent:
(a)    in respect of borrowed money;
(b)     evidenced by bonds, notes, debentures or similar instruments or letters
of credit or bankers’ acceptances (or, without duplication, reimbursement
agreements in respect thereof);
(c)    representing the balance deferred and unpaid of the purchase price of any
property (including Capitalized Lease Obligations), except (i) any such balance
that constitutes a trade payable or similar obligation to a trade creditor, in
each case accrued in the ordinary course of business and (ii) any





--------------------------------------------------------------------------------





earn-out obligation prior to the time such obligation becomes a liability on the
balance sheet of such Person in accordance with GAAP or that exists on the
balance sheet of such Person on a non-interest accruing basis and is paid within
thirty days of the date such obligation becomes a liability on the balance
sheet; or


(d)    representing the net obligations under any Hedging Obligations,


(39)all Attributable Debt in respect of Sale and Lease-Back Transactions entered
into by such Person (whether or not any such Indebtedness would appear as a
liability on a balance sheet of such Person prepared in accordance with GAAP);
(40)to the extent not otherwise included, any obligation by such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the obligations of
the type referred to in clause (1) or (2) above of a third Person (whether or
not such items would appear upon the balance sheet of such obligor or
guarantor), other than by endorsement of negotiable instruments for collection
in the ordinary course of business; and
(41)to the extent not otherwise included, the obligations of the type referred
to in clause (1) or (2) above of a third Person secured by a Lien on any asset
owned by such first Person, whether or not such Indebtedness is assumed by such
first Person.
“Indemnified Liabilities” means any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, taxes, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, performance, administration or enforcement of this Agreement or any of
the other Security Documents, including any of the foregoing relating to the use
of proceeds of any Priority Lien Debt or the violation of, noncompliance with or
liability under, any law applicable to or enforceable against the Company, any
of its Subsidiaries or any Guarantor or any of the Collateral and all reasonable
costs and expenses (including reasonable fees and expenses of legal counsel
selected by the Indemnitee) incurred by any Indemnitee in connection with any
claim, action, investigation or proceeding in any respect relating to any of the
foregoing, whether or not suit is brought.
“Indemnitee” has the meaning set forth in Section 7.11(a).
“Insolvency or Liquidation Proceeding” means: (a) any voluntary or involuntary
case or proceeding under any Bankruptcy Law with respect to the Company or any
Guarantor; (b) any receivership, liquidation or other similar case or proceeding
with respect to the Company or any other Guarantor or with respect to a material
portion of its assets; (c) any other liquidation, dissolution, or winding up of
the Company or any other Guarantor whether voluntary or involuntary; or (d) any
assignment for the benefit of creditors or any other marshaling of assets or
liabilities of the Company or any other Guarantor.
“Intellectual Property” means all rights, title and interests in or relating to
intellectual property arising under any Requirement of Law and all IP Ancillary
Rights relating thereto, including all Copyrights, Patents, Trademarks, Internet
Domain Names, Trade Secrets and IP Licenses.
“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
internet domain names.


“IP Ancillary Rights” means, with respect to any other Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.





--------------------------------------------------------------------------------





“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, licensing any right to or interest in any
Intellectual Property.


“Issue Date” means April 17, 2017.
“Junior Lien Obligations” means all Obligations secured by a Lien having Junior
Lien Priority.
“Junior Lien Intercreditor Agreement” means an intercreditor agreement to be
entered into among the Company, the Guarantors, the Collateral Trustee, on
behalf of itself and the holders of any Priority Lien Obligations, the Priority
Lien Representatives, the ABL Collateral Agent, on behalf of itself and the
holders of any ABL Obligations, and the authorized representative of any Junior
Lien Obligations, on behalf of itself and the holders of such Junior Lien
Obligations, which agreement shall be on customary terms and establish that the
Liens on any Collateral securing such Junior Lien Obligations shall have Junior
Lien Priority.
“Junior Lien Priority” means any Indebtedness of the Company or any Guarantor
which is secured by a Lien on any of the Collateral on a basis that is junior in
priority to both the Priority Lien Obligations and the ABL Obligations pursuant
to the Junior Lien Intercreditor Agreement.
“Legal Defeasance” has the meaning assigned to it in the First Lien Indenture.
“Legal Holiday” means a Saturday, a Sunday or a day on which commercial banking
institutions are not required to be open in the State of New York or the state
in which the corporate trust office of the First Lien Trustee and the paying
agent are located. If a payment date is on a Legal Holiday, payment will be made
on the next succeeding day that is not a Legal Holiday, and no interest shall
accrue for the intervening period on account of such delay.
“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liabilities, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether contingent or actual.


“Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded, registered, published or otherwise perfected under applicable
law, including any conditional sale or other title retention agreement, any
lease in the nature thereof, any option or other agreement to sell or give a
security interest in and any filing of or agreement to give any financing
statement under the UCC (or equivalent statutes) of any jurisdiction; provided
that in no event shall an operating lease be deemed to constitute a Lien.
“Lien Sharing and Priority Confirmation” means, as to any Series of Priority
Lien Debt, the written agreement of the Priority Lien Representative of such
Series of Priority Lien Debt, as set forth in the applicable Collateral Trust
Joinder or as otherwise set forth in the indenture, credit agreement or other
agreement governing such Series of Priority Lien Debt, for the enforceable
benefit of all holders of each existing and future Series of Priority Lien Debt
and each existing and future Priority Lien Representative:
(1)that all Priority Lien Obligations will be and are secured Equally and
Ratably by all Priority Liens at any time granted by the Company or any
Guarantor to secure any Obligations in respect of such Series of Priority Lien
Debt, whether or not upon property otherwise constituting Collateral, and that
all such Priority Liens will be enforceable by the Collateral Trustee for the
benefit of all holders of Priority Lien Obligations Equally and Ratably;





--------------------------------------------------------------------------------





(2)that the holders of Obligations in respect of such Series of Priority Lien
Debt are bound by the provisions of this Agreement (and the ABL-Notes
Intercreditor Agreement), including the provisions relating to the ranking of
Priority Liens and the order of application of proceeds from enforcement of
Priority Liens; and
(3)consenting to and directing the Collateral Trustee to perform its obligations
under this Agreement and the other Security Documents.
“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.
“Mortgages” means the mortgages, debentures, hypothecs, fixture filings, deeds
of trust, deeds to secure Indebtedness or other similar documents in legally
sufficient form to vest in the Collateral Trustee a perfected first-priority
Lien (subject to Permitted Liens) in the Mortgaged Property and the other
Collateral secured by and described in the mortgages, debentures, hypothecs,
fixture filings, deeds of trust, deeds to secure Indebtedness, together with
Opinions of Counsel qualified in the jurisdiction in which the subject Mortgage
is granted as to, among other customary opinions, the enforceability of the
subject Mortgage, and Opinions of Counsel qualified in the jurisdiction of
organization of the owner of the applicable Mortgaged Property covering the due
authorization, execution and delivery of the applicable Mortgage, along with
such other documents, instruments, certificates, affidavits and agreements to
perfect the Collateral Trustee’s Lien and as the Collateral Trustee and its
counsel may otherwise reasonably request.
“Mortgaged Property” means each parcel of real property owned in fee simple by
the Company or any Guarantor required to be mortgaged to the Collateral Trustee,
for the benefit of Secured Parties, including without limitation the properties
listed on Schedule 1 (which Schedule shall be supplemented from time to time to
reflect any additional property required to be mortgaged pursuant to
Section 7.3(i)(5)).
“Obligations” means any principal, interest (including any interest accruing
subsequent to the filing of a petition in bankruptcy, reorganization or similar
proceeding at the rate provided for in the documentation with respect thereto,
whether or not such interest is an allowed claim under applicable state, federal
or foreign law), other monetary obligations, premium, penalties, fees,
indemnifications, reimbursements (including reimbursement obligations with
respect to letters of credit and bankers’ acceptances), damages and other
liabilities, and guarantees of payment of such principal, interest, penalties,
fees, indemnifications, reimbursements, damages and other liabilities, payable
under the documentation governing any Indebtedness.
“Officer” means the Chairman of the Board, the Chief Executive Officer, the
Chief Financial Officer, the President, any Executive Vice President, Senior
Vice President or Vice President, the Treasurer, the Controller or the Secretary
of the Company or of any other Person, as the case may be, or in the event that
the Company or such Person is a partnership or a limited liability company that
has no such officers, a person duly authorized under applicable law by the
general partner, managers, members or a similar body to act on behalf of the
Company or such Person.
“Officers’ Certificate” means a certificate signed on behalf of the Company by
two Officers of the Company or on behalf of any other Person by two Officers of
such Person, as the case may be, one of whom must be the principal executive
officer, the principal financial officer, the treasurer or the principal
accounting officer of the Company or of such other Person that meets the
requirements set forth in the First Lien Indenture.
“Opinion of Counsel” means a written opinion from legal counsel who is
reasonably acceptable to the Collateral Trustee. The counsel may be an employee
of or counsel to the Company.
“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.





--------------------------------------------------------------------------------







“Permitted Liens” has the meaning assigned to it in the First Lien Indenture
“Permitted Sales-Type Lease Transaction” means a limited recourse sale of
payment obligations owing to the Company or any Subsidiary of the Company in
relation to sales-type leases (as defined pursuant to ASC Topic 605 (Revenue
Recognition) or 840 (Leases)) in exchange for cash proceeds.
“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.
“Plan” has the meaning assigned to it in the First Lien Indenture.
“Priority Lien” means a Lien granted by a Security Document to the Collateral
Trustee, at any time, upon any property of the Company or any Guarantor to
secure Priority Lien Obligations, and that is:
(42)with respect to Collateral other than ABL Collateral, senior in priority to
ABL Liens, if any;
(43)with respect to ABL Collateral, junior in priority to all ABL Liens, if any;
and
(44)pari passu with all other Liens to secure Priority Lien Obligations.
“Priority Lien Debt” means:
(45)the First Lien Notes issued by the Company on the Issue Date;
(46)additional notes issued under any indenture or other Indebtedness (including
letters of credit and reimbursement obligations with respect thereto) of the
Company that is secured Equally and Ratably with the First Lien Notes by a
Priority Lien that was permitted to be incurred and so secured under each
applicable Priority Lien Document; provided, in the case of any additional notes
or other Indebtedness referred to in this clause (2), that:
(a)on or before the date on which such additional notes were issued or
Indebtedness is incurred by the Company, such additional notes or other
Indebtedness, as applicable, is designated by the Company as “Priority Lien
Debt” for the purposes of the Priority Lien Documents in an Additional Priority
Lien Debt Designation executed and delivered in accordance with Section 3.8(b);
(b)the Priority Lien Representative for such Indebtedness executes and delivers
a Collateral Trust Joinder in accordance with Section 3.8(a) (unless the
Priority Lien Representative for the holders of such Indebtedness is already a
party hereunder in a manner that applies to the holders of such Indebtedness);
(c)such additional notes or other Indebtedness is governed by an indenture or a
credit agreement, as applicable, or other agreement that includes a Lien Sharing
and Priority Confirmation; and
(d)all other requirements set forth in this Agreement, including Section 3.8, as
to the confirmation, grant or perfection of the Collateral Trustee’s Liens to
secure such Indebtedness or Obligations in respect thereof are satisfied (and
the satisfaction of such requirements will be conclusively established if the
Company delivers to the Collateral Trustee an Officers’ Certificate stating that
such requirements and other provisions have been satisfied and that such notes
or such Indebtedness is “Priority Lien Debt”); and
(47)Hedging Obligations of the Company incurred to hedge or manage interest rate
risk in accordance with the terms of the Priority Lien Documents; provided that:
(a)on or before the date on which such Hedging Obligations are incurred by the
Company, such Hedging Obligations are designated by the Company as “Priority
Lien Debt”





--------------------------------------------------------------------------------





for the purposes of the Priority Lien Documents in an Additional Priority Lien
Debt Designation executed and delivered in accordance with Section 3.8(b);
(b)the counterparty in respect of such Hedging Obligations, in its capacity as a
holder or beneficiary of such Priority Lien, executes and delivers a Collateral
Trust Joinder in accordance with Section 3.8(a) or otherwise becomes (or the
associated Priority Liens otherwise become) subject to the terms of this
Agreement; and
(c)all other requirements set forth in this Agreement, including Section 3.8,
have been complied with (and the satisfaction of such requirements will be
conclusively established if the Company delivers to the Collateral Trustee an
Officers’ Certificate stating that such requirements and other provisions have
been satisfied and that such Hedging Obligations are “Priority Lien Debt”).
“Priority Lien Debt Default” means any event of default (or equivalent thereof)
under the terms of any credit agreement, indenture or other agreement governing
any Series of Priority Lien Debt, which causes, or permits holders of Priority
Lien Debt outstanding thereunder to cause, the Priority Lien Debt outstanding
thereunder to become immediately due and payable.
“Priority Lien Documents” means the First Lien Indenture and any additional
indenture, Credit Facility or other agreement pursuant to which any Priority
Lien Debt is incurred and the Security Documents (other than any Security
Documents that do not secure Priority Lien Obligations).
“Priority Lien Obligations” means the Priority Lien Debt and all other
Obligations in respect of Priority Lien Debt.
“Priority Lien Representative” means:
(48)the First Lien Trustee, in the case of the First Lien Notes; or
(49)in the case of any other Series of Priority Lien Debt, the trustee, agent or
representative of the holders of such Series of Priority Lien Debt who maintains
the transfer register for such Series of Priority Lien Debt and is appointed as
a representative of the Priority Lien Debt (for purposes related to the
administration of the Security Documents) pursuant to the indenture, credit
agreement or other agreement governing such Series of Priority Lien Debt, and
who has executed a Collateral Trust Joinder.
“Proceeds Account” means one or more deposit accounts or securities accounts
under the control of the First Lien Trustee or the Collateral Trustee, or in
which the Collateral Trustee has a first lien perfected security interest
pursuant to a deposit account control agreement, into which the net proceeds of
the First Lien Notes shall be deposited on the Issue Date, it being understood
that (i) no other funds or assets shall be deposited into such Proceeds Account,
and (ii) the Company shall have the right to withdraw funds from the Proceeds
Account to make disbursements for any purpose not otherwise prohibited by the
First Lien Indenture.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, and whether tangible or intangible.


“Requirement of Law” means, as to any Person, any law (statutory or common),
ordinance, treaty, rule, regulation, order, policy, other legal requirement or
determination of an arbitrator or of a Governmental Authority, in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its Property is subject.


“Restricted Subsidiary” means, at any time, any direct or indirect Subsidiary of
the Company that is not then an Unrestricted Subsidiary; provided, however, that
upon the occurrence of an Unrestricted Subsidiary ceasing to be an Unrestricted
Subsidiary, such Subsidiary shall be included in the definition of “Restricted
Subsidiary.”





--------------------------------------------------------------------------------







“S&P” means Standard & Poor’s Financial Services, LLC, a division of S&P Global
Inc., and any successor to its rating agency business.
“Secured Parties” means, collectively, and “Secured Party” means, individually,
the holders of Priority Lien Obligations, the Priority Lien Representatives and
the Collateral Trustee.
“Security Agreement” means that certain Security Agreement, dated as of the date
hereof, by the Company, the Guarantors from time to time party thereto and the
Collateral Trustee, as it may be amended, supplemented, modified, restated,
renewed or replaced from time to time.
“Security Documents” means this Agreement, the Security Agreement, each Lien
Sharing and Priority Confirmation, each Collateral Trust Joinder, the ABL-Notes
Intercreditor Agreement and all security agreements, pledge agreements,
mortgages, deeds of trust, collateral assignments, collateral agency agreements,
control agreements or other grants or transfers for security executed and
delivered by the Company or any Guarantor creating (or purporting to create) a
Lien upon Collateral in favor of the Collateral Trustee, for the benefit of the
Secured Parties, in each case, as amended, modified, renewed, restated or
replaced, in whole or in part, from time to time, in accordance with its terms
and Section 7.2.
“Senior Trust Estate” has the meaning set forth in Section 2.1.
“Series of Priority Lien Debt” means, severally, the First Lien Notes, any other
notes or any Credit Facility or other Indebtedness that constitutes Priority
Lien Debt.
“Subsidiary” means, with respect to any specified Person:
(50)any corporation, association or other business entity (other than a
partnership, joint venture, limited liability company or similar entity) of
which more than 50% of the total voting power of shares of Capital Stock
entitled to vote in the election of directors, managers or trustees thereof is
at the time of determination owned or controlled, directly or indirectly, by
such Person or one or more of the other Subsidiaries of that Person or a
combination thereof, and
(51)any partnership, joint venture, limited liability company or similar entity
of which such Person or any Restricted Subsidiary of such Person is a
controlling general partner or otherwise controls such entity.
“Title Company” has the meaning set forth in Section 7.3.
“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.


“Trademark” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.
    
“UCC” means the Uniform Commercial Code as in effect in the relevant
jurisdiction from time to time.
“Unrestricted Subsidiary” has the meaning assigned to it in the First Lien
Indenture.
Section2Rules of Interpretation
.





--------------------------------------------------------------------------------





(a)All terms used in this Agreement that are defined in Article 9 of the UCC and
not otherwise defined herein have the meanings assigned to them in Article 9 of
the UCC.
(b)Unless otherwise indicated, any reference to any agreement or instrument will
be deemed to include a reference to that agreement or instrument as assigned,
amended, supplemented, amended and restated, or otherwise modified and in effect
from time to time or replaced in accordance with the terms of this Agreement.
(c)The use in this Agreement or any of the other Security Documents of the word
“include” or “including,” when following any general statement, term or matter,
will not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items
or matters, whether or not nonlimiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but will be deemed to refer to all other items or matters that fall within the
broadest possible scope of such general statement, term or matter. The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”
(d)References to “Sections,” “clauses,” “recitals” and the “preamble” will be to
Sections, clauses, recitals and the preamble, respectively, of this Agreement
unless otherwise specifically provided. References to “Articles” will be to
Articles of this Agreement unless otherwise specifically provided. References to
“Exhibits” will be to Exhibits to this Agreement unless otherwise specifically
provided.
(e)Notwithstanding anything to the contrary in this Agreement, any references
contained herein to any section, clause, paragraph, definition or other
provision of the First Lien Indenture (including any definition contained
therein) shall be deemed to be a reference to such section, clause, paragraph,
definition or other provision as in effect on the date of this Agreement;
provided, that any reference to any such section, clause, paragraph or other
provision shall refer to such section, clause, paragraph or other provision of
the First Lien Indenture (including any definition contained therein) as amended
or modified from time to time if such amendment or modification has been (1)
made in accordance with the First Lien Indenture and (2) approved by an Act of
the Required Debtholders in a writing delivered to the applicable Priority Lien
Representatives and the Collateral Trustee. Notwithstanding the foregoing,
whenever any term used in this Agreement is defined or otherwise incorporated by
reference to the First Lien Indenture, such reference shall be deemed to have
the same effect as if such definition or term had been set forth herein in full
and such term shall continue to have the meaning established pursuant to the
First Lien Indenture notwithstanding the termination or expiration of the First
Lien Indenture or redemption of all Obligations evidenced thereby.
(f)This Agreement and the other Security Documents will be construed without
regard to the identity of the party who drafted it and as though the parties
participated equally in drafting it. Consequently, each of the parties
acknowledges and agrees that any rule of construction that a document is to be
construed against the drafting party will not be applicable either to this
Agreement or the other Security Documents.
(g)In the event of any conflict between any terms and provisions set forth in
this Agreement and those set forth in any other Security Document, the terms and
provisions of this Agreement shall supersede and control the terms and
provisions of such other Security Document.
Article 2.THE SENIOR TRUST ESTATE
Section1Declaration of Senior Trust
. To secure the payment of the Priority Lien Obligations and in consideration of
the mutual agreements set forth in this Agreement, the Company and each of the
Guarantors hereby grants to the Collateral Trustee, and the Collateral Trustee
hereby accepts and agrees to hold, in trust under this Agreement for the benefit
of all present and future holders of Priority Lien Obligations, all of such
Company’s or Guarantor’s right, title and interest in, to and under all
Collateral granted to the Collateral Trustee under any Security Document for the
benefit of the holders of Priority Lien Obligations, together with all of the
Collateral Trustee’s right, title and interest in, to and under the Security
Documents, and all interests, rights, powers and remedies of the Collateral
Trustee thereunder or in respect thereof and all cash and non-cash proceeds
thereof (collectively, the “Senior Trust Estate”).





--------------------------------------------------------------------------------





Each Priority Lien Representative appoints the Collateral Trustee to act as
collateral agent for the benefit of all present and future holders of Priority
Lien Obligations. The Collateral Trustee and its successors and assigns under
this Agreement will hold the Senior Trust Estate in trust for the benefit solely
and exclusively of all present and future holders of Priority Lien Obligations
as security for the payment of all present and future Priority Lien Obligations.
Notwithstanding the foregoing, if at any time:
(1)all Liens securing the Priority Lien Obligations have been released as
provided in Section 4.1;
(2)the Collateral Trustee holds no other property in trust as part of the Senior
Trust Estate;
(3)no monetary obligation (other than indemnification and other contingent
obligations not then due and payable and letters of credit that have been cash
collateralized as provided in clause (3) of the definition of “Discharge of
Priority Lien Obligations”) is outstanding and payable under this Agreement to
the Collateral Trustee or any of its co-trustees or agents (whether in an
individual or representative capacity); and
(4)the Company delivers to the Collateral Trustee an Officers’ Certificate
stating that all Priority Liens of the Collateral Trustee have been released in
compliance with all applicable provisions of the Priority Lien Documents and
that the Company and the Guarantors are not required by any Priority Lien
Document to grant any Priority Lien upon any property,
then the senior trust arising hereunder will terminate, except that all
provisions set forth in Sections 7.10 and 7.11 that are enforceable by the
Collateral Trustee or any of its co-trustees or agents (whether in an individual
or representative capacity) will remain enforceable in accordance with their
terms.
The parties further declare and covenant that the Senior Trust Estate will be
held and distributed by the Collateral Trustee subject to the further agreements
herein.
Section2RESERVED
.
Section3RESERVED
.
Section4RESERVED.
Section5RESERVED.


Section6RESERVED
.
Section7Actions of Holders of Priority Lien Representatives and Holders of
Priority Lien Obligations
. Without in any way limiting the generality of Section 3.3, the holders of
First Lien Notes or other Priority Lien Obligations and the Priority Lien
Representatives may, at any time and from time to time, do any one or more of
the following:
(1)change the manner, place or terms of payment or change or extend the time of
payment of, or amend, renew, exchange, increase or alter, the terms of any of
the Priority Lien Obligations or any Lien or guaranty thereof or any liability
of the Company or any other Grantor, or any liability incurred directly or
indirectly in respect thereof (including any increase in or extension of the
Priority Lien Obligations, without any restriction as to the tenor or terms of
any such increase or extension) or





--------------------------------------------------------------------------------





otherwise amend, renew, exchange, extend, modify or supplement in any manner any
Liens held by the Collateral Trustee or any rights or remedies under any of the
Priority Lien Documents;
(2)sell, exchange, release, surrender, realize upon, enforce or otherwise deal
with in any manner and in any order any part of the Collateral (except to the
extent provided in this Agreement) or any liability of the Company or any other
Grantor or any liability incurred directly or indirectly in respect thereof;
(3)settle or compromise any Obligation or any other liability of the Company or
any other Grantor or any security therefor or any liability incurred directly or
indirectly in respect thereof and apply any sums by whomsoever paid and however
realized to any liability in any manner or order that is not inconsistent with
the terms of this Agreement; and
(4)exercise or delay in or refrain from exercising any right or remedy against
the Company or any security or any other Grantor or any other Person, elect any
remedy and otherwise deal freely with the Company or any other Grantor.
Section8RESERVED
.
Article 3.
OBLIGATIONS AND POWERS OF COLLATERAL TRUSTEE

Section1Undertaking of the Collateral Trustee
.
(a)Subject to, and in accordance with, this Agreement, including without
limitation Section 5.3, and the ABL-Notes Intercreditor Agreement, the
Collateral Trustee will, as collateral trustee, for the benefit solely and
exclusively of the current and future Secured Parties:
(1)accept, enter into, hold, maintain, administer and enforce all Security
Documents, including all Collateral subject thereto, and all Liens created
thereunder, perform its obligations under the Security Documents and protect,
exercise and enforce the interests, rights, powers and remedies granted or
available to it under, pursuant to or in connection with the Security Documents;
(2)take all lawful and commercially reasonable actions permitted under the
Security Documents that it may deem necessary to protect or preserve its
interest in the Collateral subject thereto and such interests, rights, powers
and remedies;
(3)deliver and receive notices pursuant to the Security Documents;
(4)sell, assign, collect, assemble, foreclose on, institute legal proceedings
with respect to, or otherwise exercise or enforce the rights and remedies of a
secured party (including a mortgagee, trust deed beneficiary and insurance
beneficiary or loss payee) with respect to the Collateral under the Security
Documents and its other interests, rights, powers and remedies;
(5)remit as provided in Section 3.4 all cash proceeds received by the Collateral
Trustee from the collection, foreclosure or enforcement of its interest in the
Collateral under the Security Documents or any of its other interests, rights,
powers or remedies;
(6)execute and deliver amendments to the Security Documents as from time to time
authorized pursuant to Section 7.1 accompanied by an Officers’ Certificate to
the effect that the amendment was permitted under Section 7.1;
(7)release any Lien granted to it by any Security Document upon any Collateral
if and as required by Section 4.1 or the ABL-Notes Intercreditor Agreement; and
(8)enter into and perform its obligations and protect, exercise and enforce its
interest, rights, powers and remedies under the ABL-Notes Intercreditor
Agreement.
(b)Each party to this Agreement acknowledges and consents to the undertaking of
the Collateral Trustee set forth in Section 3.1(a) and agrees to each of the
other provisions of this Agreement applicable to the Collateral Trustee.





--------------------------------------------------------------------------------





(c)Notwithstanding anything to the contrary contained in this Agreement, the
Collateral Trustee will not commence any exercise of remedies or any foreclosure
actions or otherwise take any action or proceeding against any of the Collateral
(other than actions as necessary to prove, protect or preserve (but not enforce)
the Liens securing the Priority Lien Obligations, subject to the Section 5.9 of
this Agreement) unless and until it shall have been directed by written notice
of an Act of Required Debtholders, as applicable, and then only in accordance
with the provisions of this Agreement and, where applicable, the First Lien
Indenture.
Section2Release or Subordination of Liens
. The Collateral Trustee will not release or subordinate any Lien of the
Collateral Trustee or consent to the release or subordination of any Lien of the
Collateral Trustee, except:
(a)as directed by an Act of Required Debtholders accompanied by an Officers’
Certificate to the effect that the release or subordination was permitted by
each applicable Priority Lien Document;
(b)as required by Article 4;
(c)as ordered pursuant to applicable law under a final and nonappealable order
or judgment of a court of competent jurisdiction;
(d)for the subordination of the Liens on the ABL Collateral securing the
Priority Lien Obligations to the Liens on the ABL Collateral securing the ABL
Obligations to the extent required by the ABL-Notes Intercreditor Agreement;
(e)pursuant to the ABL-Notes Intercreditor Agreement; or
(f)pursuant to a provision of the First Lien Indenture.
Section3Enforcement of Liens
. If the Collateral Trustee at any time receives written notice stating that any
event has occurred that constitutes a default under any Priority Lien Document
entitling the Collateral Trustee to foreclose upon, collect or otherwise enforce
its Liens thereunder, the Collateral Trustee will promptly deliver written
notice thereof to each Priority Lien Representative. The Priority Lien
Representatives may enforce (or refrain from enforcing) or instruct the
Collateral Trustee to enforce the provisions of the Priority Lien Documents and
exercise (or refrain from exercising) or instruct the Collateral Trustee to
exercise remedies thereunder or any such rights and remedies, all in such order
and in such manner as they may determine pursuant to the Priority Lien
Documents. The Collateral Trustee may await direction by an Act of Required
Debtholders and will act, or decline to act, as directed by an Act of Required
Debtholders, in the exercise and enforcement of the Collateral Trustee’s
interests, rights, powers and remedies in respect of the Collateral (subject to
the ABL-Notes Intercreditor Agreement) or under the Security Documents or
applicable law, and following the initiation of such exercise of remedies, the
Collateral Trustee will act, or decline to act, with respect to the manner of
such exercise of remedies as directed by an Act of Required Debtholders. Unless
it has been directed to the contrary by an Act of Required Debtholders, the
Collateral Trustee in any event may (but will not be obligated to) take or
refrain from taking such action with respect to any default under any Priority
Lien Document as it may deem advisable and in the best interest of the holders
of Priority Lien Obligations, including but not limited to:
(1)the exercise or forbearance from exercise of all rights and remedies in
respect of the Collateral and/or the Priority Lien Obligations;
(2)the enforcement or forbearance from enforcement of any Priority Lien in
respect of the Collateral;
(3)the exercise or forbearance from exercise of rights and powers of a holder of
shares of stock included in the Senior Trust Estate to the extent provided in
the Security Documents;
(4)the acceptance of the Collateral in full or partial satisfaction of the
Priority Lien Obligations; and





--------------------------------------------------------------------------------





(5)the exercise or forbearance from exercise of all rights and remedies of a
secured lender under the UCC or any similar law of any applicable jurisdiction
or in equity.
Section4Application of Proceeds
.
(a)Subject to the terms of the ABL-Notes Intercreditor Agreement, if any
Collateral is sold or otherwise realized upon by the Collateral Trustee in
connection with any foreclosure, collection or other enforcement of Priority
Liens granted to the Collateral Trustee in the Security Documents, the proceeds
received by the Collateral Trustee from such foreclosure, collection or other
enforcement will be distributed by the Collateral Trustee in the following order
of application:
FIRST, to the payment of all amounts payable under this Agreement on account of
the Collateral Trustee’s fees and any reasonable legal fees, costs and expenses
or other liabilities of any kind incurred by the Collateral Trustee or any
co-trustee or agent of the Collateral Trustee in connection with any Security
Document;
SECOND, to the repayment of Indebtedness and other Obligations, other than
Priority Lien Debt, secured by a Permitted Lien on the Collateral sold or
realized upon, to the extent that the Permitted Lien securing such other
Indebtedness or Obligation has priority over the Priority Lien Debt and such
other Indebtedness or Obligation is to be discharged in connection with such
sale;
THIRD, to the respective Priority Lien Representatives for application to the
payment of all outstanding First Lien Notes and other Priority Lien Debt and any
other Priority Lien Obligations that are then due and payable in such order as
may be provided in the Priority Lien Documents in an amount sufficient to pay in
full in cash all outstanding First Lien Notes and other Priority Lien Debt and
all other Priority Lien Obligations that are then due and payable (including all
interest accrued thereon after the commencement of any Insolvency or Liquidation
Proceeding at the rate, including any applicable post-default rate, specified in
the Priority Lien Documents, even if such interest is not enforceable, allowable
or allowed as a claim in such proceeding, and including the discharge or cash
collateralization (at the lower of (1) 105% of the aggregate undrawn amount and
(2) the percentage of the aggregate undrawn amount required for release of Liens
under the terms of the applicable Priority Lien Document) of all outstanding
letters of credit constituting Priority Lien Debt);
FOURTH, if the ABL Obligations are outstanding, to the agent or other
representative of such Obligations as provided in the ABL-Notes Intercreditor
Agreement; and
FIFTH, any surplus remaining after the payment in full in cash of the amounts
described in the preceding clauses will be paid to the Company or the applicable
Guarantor, as the case may be, or its successors or assigns, or as a court of
competent jurisdiction may direct.
(b)Notwithstanding the foregoing and in accordance with the ABL-Notes
Intercreditor Agreement, the proceeds of any foreclosure, collection or other
enforcement of the ABL Collateral will be distributed first to pay ABL
Obligations of the Company and any Guarantors, including the expenses of the ABL
Collateral Agent, before any such proceeds are applied in the order of
application described above.
(c)This Section 3.4 is intended for the benefit of, and will be enforceable as a
third party beneficiary by, each present and future holder of Priority Lien
Obligations, each present and future Priority Lien Representative and the
Collateral Trustee as holder of Priority Liens. The Priority Lien Representative
of each future Series of Priority Lien Debt will be required to deliver a
Collateral Trust Joinder, including a Lien Sharing and Priority Confirmation, to
the Collateral Trustee and each other Priority Lien Representative as provided
in Section 3.8 at the time of incurrence of such Series of Priority Lien Debt.





--------------------------------------------------------------------------------





(d)In connection with the application of proceeds pursuant to Section 3.4(a),
except as otherwise directed by an Act of Required Debtholders, the Collateral
Trustee may sell any non-cash proceeds for cash prior to the application of the
proceeds thereof.
Section5Powers of the Collateral Trustee
.
(a)The Collateral Trustee is irrevocably authorized and empowered to enter into
and perform its obligations and protect, perfect, exercise and enforce its
interest, rights, powers and remedies under the Security Documents and
applicable law and in equity and to act as set forth in this Article 3 or as
requested in any lawful directions given to it from time to time in respect of
any matter by an Act of Required Debtholders, as applicable, in accordance with
the provisions of this Agreement.
(b)No Priority Lien Representative or holder of Priority Lien Obligations will
have any liability whatsoever for any act or omission of the Collateral Trustee.
Section6Documents and Communications
. The Collateral Trustee will permit each Priority Lien Representative and each
holder of Priority Lien Obligations upon reasonable written notice from time to
time to inspect and copy, at the cost and expense of the party requesting such
copies, any and all Security Documents and other documents, notices,
certificates, instructions or communications received by the Collateral Trustee
in its capacity as such.
Section7For Sole and Exclusive Benefit of Holders of Priority Lien Obligations
. The Collateral Trustee will accept, hold, administer and enforce all Liens on
the Collateral at any time transferred or delivered to it and all other
interests, rights, powers and remedies at any time granted to or enforceable by
the Collateral Trustee and all other property of the Senior Trust Estate solely
and exclusively for the benefit of the current and future holders of current and
future Priority Lien Obligations, and will distribute all proceeds received by
it in realization thereon or from enforcement thereof solely and exclusively
pursuant to the provisions of Section 3.4.
Section8Additional Priority Lien Debt
.
(a)The Collateral Trustee will, as trustee hereunder, perform its undertakings
set forth in Section 3.1(a) with respect to each holder of Priority Lien
Obligations of a Series of Priority Lien Debt that is issued or incurred after
the date hereof (including any refinancing or replacement of a Series of
Priority Lien Debt) that:
(1)holds Priority Lien Obligations that are identified as Priority Lien Debt in
accordance with the procedures set forth in Section 3.8(b); and
(2)signs, through its designated Priority Lien Representative identified
pursuant to Section 3.8(b), a Collateral Trust Joinder and delivers the same to
the Collateral Trustee and each other Priority Lien Representative at the time
of incurrence of such Series of Priority Lien Debt.
(b)The Company will be permitted to designate as an additional holder of
Priority Lien Obligations hereunder each Person who is, or who becomes, the
registered holder of Priority Lien Debt incurred by the Company or any Guarantor
after the date of this Agreement in accordance with the terms of all applicable
Priority Lien Documents. The Company may only effect such designation by
delivering to the Collateral Trustee and each Priority Lien Representative an
Additional Priority Lien Debt Designation stating that:
(1)the Company or such Guarantor intends to incur additional Priority Lien Debt
(“Additional Priority Lien Debt”) which will be Priority Lien Debt permitted by
each applicable Priority Lien Document to be secured by a Priority Lien Equally
and Ratably with all previously existing and future Priority Lien Debt;





--------------------------------------------------------------------------------





(2)specifying the name and address of the Priority Lien Representative for such
series of Additional Priority Lien Debt for purposes of Section 7.7; and
(3)the Company and each Guarantor has duly authorized, executed (if applicable)
and recorded (or caused to be recorded) in each appropriate governmental office
all relevant filings and recordations to ensure that the Additional Priority
Lien Debt is secured by the Collateral in accordance with the Security
Documents.
Although the Company shall be required to deliver a copy of each Additional
Priority Lien Debt Designation and each Collateral Trust Joinder to each then
existing Priority Lien Representative, the failure to so deliver a copy of the
Additional Priority Lien Debt Designation and/or Collateral Trust Joinder to any
then existing Priority Lien Representative shall not affect the status of such
debt as Additional Priority Lien Debt if the other requirements of this
Section 3.8 are complied with. Each of the Collateral Trustee and any other then
existing Priority Lien Representative shall have the right to request that the
Company provide a copy of any Opinion of Counsel provided to the holders of
Additional Priority Lien Debt or their Priority Lien Representatives as to the
Additional Priority Lien Debt being secured by a valid and perfected security
interest; provided, however, that such legal opinion or opinions need not
address any Collateral of a type or located in a jurisdiction not previously
covered by any legal opinion delivered by or on behalf of the Company unless
otherwise required by this Agreement. Notwithstanding the foregoing, nothing in
this Agreement will be construed to allow the Company or any Guarantor to incur
additional Indebtedness unless otherwise permitted by the terms of all
applicable Priority Lien Documents.
Section9Additional Junior Lien Debt
. The parties hereto agree that upon notice to the Collateral Trustee from the
Company or any Guarantor that any of them intends to enter into Indebtedness
secured by Liens with Junior Lien Priority permitted under the terms of the
First Lien Indenture, the Collateral Trustee shall, for itself and on behalf of
and for the benefit of the Secured Parties, enter into an intercreditor
agreement with the representative of such Junior Lien Obligations, subordinating
the Liens securing such Junior Lien Obligations to the Liens securing the
Priority Lien Obligations on substantially the same terms and conditions as set
forth in the ABL-Notes Intercreditor Agreement with respect to the Collateral
other than ABL Collateral or on other terms and conditions substantially
acceptable to the Collateral Trustee, providing holders of such Junior Lien
Obligations with substantially the same rights and obligations (or lesser rights
and greater obligations) as the holders of the ABL Obligations (in the case of
Collateral other than ABL Collateral) have pursuant to the ABL-Notes
Intercreditor Agreement as to the specified Collateral.
Article 4.
OBLIGATIONS ENFORCEABLE BY THE COMPANY AND THE

Article 5.OTHER GUARANTORS
Section1Release of Liens on Collateral
.
(a)The Collateral Trustee’s Liens upon the Collateral will be released:
(1)in whole, upon (A) payment in full and discharge of all outstanding Priority
Lien Debt and all other Priority Lien Obligations that are outstanding, due and
payable at the time all of the Priority Lien Debt is paid in full and discharged
and (B) termination or expiration of all commitments to extend credit under all
Priority Lien Documents and the cancellation or termination or cash
collateralization (at the lower of (1) 105% of the aggregate undrawn amount and
(2) the percentage of the aggregate undrawn amount required for release of Liens
under the terms of the applicable Priority Lien Documents) of all outstanding
letters of credit issued pursuant to any Priority Lien Documents;
(2)as to any Collateral that is sold, transferred or otherwise disposed of by
the Company or any Guarantor (including indirectly, by way of a sale or other
disposition of Capital Stock of that Guarantor) to a Person that is not (either
before or after such sale, transfer or disposition) the Company





--------------------------------------------------------------------------------





or a Guarantor in a transaction or other circumstance that is not prohibited by
either Section 4.10 of the First Lien Indenture or by the terms of any other
applicable Priority Lien Documents at the time of such sale, transfer or other
disposition or to the extent of the interest sold, transferred or otherwise
disposed of; provided, that the Collateral Trustee’s Liens upon the Collateral
will not be released if the sale or disposition is subject to Section 5.01 of
the First Lien Indenture (except, as to any Guarantor, to the extent such
transaction results in the release of the Guarantor’s Guarantee pursuant to
clause (1)(A) of Section 10.06 of the First Lien Indenture);
(3)as to any accounts receivable and related assets transferred or purportedly
transferred in connection with a Permitted Sales-Type Lease Transaction;
(4)as to less than all or substantially all of the Collateral, if consent to the
release of all Priority Liens on such Collateral has been given by an Act of
Required Debtholders;
(5)as to all or substantially all of the Collateral, if (A) consent to the
release of that Collateral has been given by the requisite percentage or number
of holders of each Series of Priority Lien Debt at the time outstanding as
provided for in the applicable Priority Lien Documents and (B) the Company has
delivered an Officers’ Certificate to the Collateral Trustee certifying that all
such necessary consents have been obtained; and
(6)as required pursuant to the ABL-Notes Intercreditor Agreement,
and, in each case, upon request of the Company, the Collateral Trustee will
execute (with such acknowledgements and/or notarizations as are required) any
such documents as provided by the Company and deliver evidence of such release
to the Company in the form provided by the Company; provided, however, to the
extent the Company requests the Collateral Trustee to deliver evidence of the
release of Collateral in accordance with this Section 4.1(a), the Company will
deliver to the Collateral Trustee an Officers’ Certificate to the effect that no
release of Collateral pursuant to this Section 4.1(a) violated the terms of any
Priority Lien Document.
(b)Other than with respect to any release pursuant to clause (4) or (5) of
Section 4.1(a), the Collateral Trustee agrees for the benefit of the Company and
the Guarantors that if the Collateral Trustee at any time receives:
(1)an Officers’ Certificate stating that (A) the signing Officer has read
Article 4 of this Agreement and understands the provisions and the definitions
relating hereto, (B) such Officer has made such examination or investigation as
is necessary to enable him or her to express an informed opinion as to whether
or not the conditions precedent in this Agreement and all other Priority Lien
Documents, if any, relating to the release of the Collateral have been complied
with and (C) in the opinion of such Officer, such conditions precedent, if any,
have been complied with; and
(2)the proposed instrument or instruments releasing such Lien as to such
property in recordable form, if applicable,
then the Collateral Trustee will execute (with such acknowledgements and/or
notarizations as are required) and deliver such release to the Company or
Guarantors on or before the later of (x) the date specified in such request for
such release and (y) the fifth Business Day after the date of receipt of the
items required by this Section 4.1(b) by the Collateral Trustee.
(c)The Collateral Trustee hereby agrees that in the case of any release pursuant
to clause (2) of Section 4.1(a), if the terms of any such sale, transfer or
other disposition require the payment of the purchase price to be
contemporaneous with the delivery of the applicable release, then, at the
written request of and at the expense of the Company or Guarantor, the
Collateral Trustee will either (A) be present at and deliver the release at the
closing of such transaction or (B) deliver the release under customary escrow
arrangements that permit such contemporaneous payment and delivery of the
release.





--------------------------------------------------------------------------------





In addition, the Liens granted by any Guarantor pursuant to the Security
Documents will be released upon any Guarantor ceasing to guarantee the Priority
Lien Obligations pursuant to the Priority Lien Documents then in effect.
Section2Delivery of Copies to Priority Lien Representatives
. The Company will deliver to each Priority Lien Representative a copy of (i)
each Priority Lien Document and (ii) each Officers’ Certificate, delivered to
the Collateral Trustee pursuant to Section 4.1(b), together with copies of all
documents delivered to the Collateral Trustee with such Officers’ Certificate.
Section3Collateral Trustee not Required to Serve, File, Register or Record
. The Collateral Trustee is not required to serve, file, register or record any
instrument releasing or subordinating its Liens on any Collateral; provided,
however, that if, in connection with any release pursuant to Article 4 of this
Agreement, the Company or any Guarantor shall make a written demand for a
termination statement under Section 9-513(c) of the UCC, the Collateral Trustee
shall comply with the written request of such Company or Guarantor to comply
with the requirements of such UCC provision; provided, further, that the
Collateral Trustee must first confirm with the Priority Lien Representatives
that the requirements of such UCC provisions have been satisfied.
Section4Release of Liens in Respect of First Lien Notes
. The Collateral Trustee’s Liens will no longer secure the First Lien Notes
issued under the First Lien Indenture or any other Obligations outstanding
thereunder, and the right of the holders of the First Lien Notes and such other
Obligations to the benefits and proceeds of the Collateral Trustee’s Lien on the
Collateral will terminate and be discharged:
(a)upon satisfaction and discharge of the First Lien Indenture as set forth
under Article 12 of the First Lien Indenture;
(b)upon a Legal Defeasance or Covenant Defeasance of all outstanding First Lien
Notes issued under the First Lien Indenture, as set forth under Article 8 of the
First Lien Indenture;
(c)in whole or in part, with the consent of the Holders of the requisite
percentage of the First Lien Notes in accordance with Article 9 of the First
Lien Indenture and Section 4.1 hereof.
In addition, the security interests granted by any Guarantor pursuant to the
Security Documents will be released upon any Guarantor ceasing to guarantee the
First Lien Notes as described under Article 10 of the First Lien Indenture.
Article 6.
IMMUNITIES OF THE COLLATERAL TRUSTEE

Section1No Implied Duty
. The Collateral Trustee will not have any fiduciary duties, nor will it have
responsibilities or obligations other than those expressly assumed by it in this
Agreement and the other Security Documents to which it is a party. The
Collateral Trustee will not be required to take any action that is contrary to
applicable law or any provision of this Agreement or the other Security
Documents to which it is a party.
Section2Appointment of Agents and Advisors
. The Collateral Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents, attorneys,
accountants, appraisers or other experts or advisors selected by it in good
faith as it may reasonably require and will not be responsible for any
misconduct or negligence on the part of any of them.
Section3Other Agreements
. The Collateral Trustee has accepted and is bound by the Security Documents
executed by the Collateral Trustee as of the date of this Agreement and, as
required under Section 3.8 or Section 3.9 or as





--------------------------------------------------------------------------------





directed by an Act of Required Debtholders, the Collateral Trustee shall execute
additional Security Documents delivered to it after the date of this Agreement;
provided, however, that such additional Security Documents do not adversely
affect the rights, privileges, benefits and immunities of the Collateral
Trustee. The Collateral Trustee will not otherwise be bound by, or be held
obligated by, the provisions of any credit agreement, indenture or other
agreement governing Priority Lien Debt (other than this Agreement and the other
Security Documents to which it is a party).
Section4Solicitation of Instructions
.
(a)The Collateral Trustee may at any time solicit written confirmatory
instructions, in the form of an Act of Required Debtholders, an Officers’
Certificate or an order of a court of competent jurisdiction as to any action
that it may be requested or required to take, or that it may propose to take, in
the performance of any of its obligations under this Agreement or the other
Security Documents.
(b)No written direction given to the Collateral Trustee by an Act of Required
Debtholders that in the reasonable judgment of the Collateral Trustee imposes,
purports to impose or might reasonably be expected to impose upon the Collateral
Trustee any obligation or liability not set forth in or arising under this
Agreement and the other Security Documents will be binding upon the Collateral
Trustee unless the Collateral Trustee elects, at its sole option, to accept such
direction.
Section5Limitation of Liability
. The Collateral Trustee will not be responsible or liable for any action taken
or omitted to be taken by it hereunder or under any other Security Document,
except for its own negligence or willful misconduct as determined by a court of
competent jurisdiction.
Section6Documents in Satisfactory Form
. The Collateral Trustee will be entitled to require that all agreements,
certificates, opinions, instruments and other documents at any time submitted to
it, including those expressly provided for in this Agreement, be delivered to it
in a form and with substantive provisions reasonably satisfactory to it.
Section7Entitled to Rely
. The Collateral Trustee may seek and rely upon, and shall be fully protected in
relying upon, any judicial order or judgment, upon any advice, opinion or
statement of legal counsel, independent consultants and other experts selected
by it in good faith and upon any certification, instruction, notice or other
writing delivered to it by the Company or any Guarantor in compliance with the
provisions of this Agreement or delivered to it by any Priority Lien
Representative as to the holders of Priority Lien Obligations for whom it acts,
without being required to determine the authenticity thereof or the correctness
of any fact stated therein or the propriety or validity of service thereof. The
Collateral Trustee may act in reliance upon any instrument comporting with the
provisions of this Agreement or any signature reasonably believed by it to be
genuine and may assume that any Person purporting to give notice or receipt or
advice or make any statement or execute any document in connection with the
provisions hereof or the other Security Documents has been duly authorized to do
so. To the extent an Officers’ Certificate or Opinion of Counsel is required or
permitted under this Agreement to be delivered to the Collateral Trustee in
respect of any matter, the Collateral Trustee may rely conclusively on an
Officers’ Certificate or Opinion of Counsel as to such matter and such Officers’
Certificate or opinion of counsel shall be full warranty and protection to the
Collateral Trustee for any action taken, suffered or omitted by it under the
provisions of this Agreement and the other Security Documents.
Section8Priority Lien Debt Default





--------------------------------------------------------------------------------





. The Collateral Trustee will not be required to inquire as to the occurrence or
absence of any Priority Lien Debt Default and will not be affected by or
required to act upon any notice or knowledge as to the occurrence of any
Priority Lien Debt Default unless and until it is directed by an Act of Required
Debtholders.
Section9Actions by Collateral Trustee
. As to any matter not expressly provided for by this Agreement or the other
Security Documents, the Collateral Trustee will act or refrain from acting as
directed by an Act of Required Debtholders and will be fully protected if it
does so, and any action taken, suffered or omitted pursuant hereto or thereto
shall be binding on the holders of Priority Lien Obligations.
Section10Security or Indemnity in Favor of the Collateral Trustee
. The Collateral Trustee will not be required to advance or expend any funds or
otherwise incur any financial liability in the performance of its duties or the
exercise of its powers or rights hereunder unless it has been provided with
security or indemnity reasonably satisfactory to it against any and all
liability or expense which may be incurred by it by reason of taking or
continuing to take such action.
Section11Rights of the Collateral Trustee
. In the event there is any bona fide, good faith disagreement between the other
parties to this Agreement or any of the other Security Documents resulting in
adverse claims being made in connection with Collateral held by the Collateral
Trustee and the terms of this Agreement or any of the other Security Documents
do not unambiguously mandate the action the Collateral Trustee is to take or not
to take in connection therewith under the circumstances then existing, or the
Collateral Trustee is in doubt as to what action it is required to take or not
to take hereunder or under the other Security Documents, it will be entitled to
refrain from taking any action (and will incur no liability for doing so) until
directed otherwise in writing by a request signed jointly by the parties hereto
entitled to give such direction or by order of a court of competent
jurisdiction.
The Collateral Trustee is entitled under this Agreement to all of the rights,
protections and immunities of the First Lien Trustee under the First Lien
Indenture, mutatis mutandis, to the extent applicable and not otherwise
addressed herein.
Section12Limitations on Duty of Collateral Trustee in Respect of Collateral
.
(a)Beyond the exercise of reasonable care in the custody of Collateral in its
possession, the Collateral Trustee shall have no duty as to any Collateral in
its possession or control or in the possession or control of any agent or bailee
or any income thereon or as to preservation of rights against prior parties or
any other rights pertaining thereto and the Collateral Trustee shall not be
responsible for filing any financing or continuation statements (except as set
forth in Section 4.3) or recording any documents or instruments in any public
office at any time or times or otherwise perfecting or maintaining the
perfection of any Liens on the Collateral. The Collateral Trustee shall be
deemed to have exercised reasonable care in the custody of the Collateral in its
possession if the Collateral is accorded treatment substantially equal to that
which it accords its own property, and the Collateral Trustee shall not be
liable or responsible for any loss or diminution in the value of any of the
Collateral by reason of the act or omission of any carrier, forwarding agency or
other agent or bailee selected by the Collateral Trustee in good faith.
(b)The Collateral Trustee shall not be responsible for the existence,
genuineness or value of any of the Collateral or for the validity, perfection,
priority or enforceability of the Liens in any of the Collateral, whether
impaired by operation of law or by reason of any action or omission to act on
its part hereunder, except to the extent such action or omission constitutes
negligence or willful misconduct on the part





--------------------------------------------------------------------------------





of the Collateral Trustee, for the validity or sufficiency of the Collateral or
any agreement or assignment contained therein, for the validity of the title of
the Company or any Guarantor to the Collateral, for insuring the Collateral or
for the payment of taxes, charges, assessments or Liens upon the Collateral or
otherwise as to the maintenance of the Collateral. The Collateral Trustee hereby
disclaims any representation or warranty to the present and future holders of
the Priority Lien Obligations concerning the perfection of the Liens granted
hereunder or in the value of any of the Collateral.
(c)Without limiting the generality of the foregoing sentences, the use of the
term “trustee” in this Agreement with reference to the Collateral Trustee is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.
Section13Assumption of Rights, Not Assumption of Duties
. Notwithstanding anything to the contrary contained herein:
(1)each of the parties thereto will remain liable under each of the Security
Documents (other than this Agreement) to the extent set forth therein to perform
all of their respective duties and obligations thereunder to the same extent as
if this Agreement had not been executed;
(2)the exercise by the Collateral Trustee of any of its rights, remedies or
powers hereunder will not release such parties from any of their respective
duties or obligations under the other Security Documents; and
(3)the Collateral Trustee will not be obligated to perform any of the
obligations or duties of any of the parties thereunder other than the Collateral
Trustee.
Section14No Liability for Clean Up of Hazardous Materials
. In the event that the Collateral Trustee is required to acquire title to an
asset for any reason, or take any managerial action of any kind in regard
thereto, in order to carry out any fiduciary or trust obligation for the benefit
of another, which in the Collateral Trustee’s sole discretion may cause the
Collateral Trustee to be considered an “owner or operator” under any
environmental laws or otherwise cause the Collateral Trustee to incur, or be
exposed to, any environmental liability or any liability under any other
federal, state or local law, the Collateral Trustee reserves the right, instead
of taking such action, either to resign as Collateral Trustee or to arrange for
the transfer of the title or control of the asset to a court appointed receiver.
The Collateral Trustee will not be liable to any Person for any environmental
liability or any environmental claims or contribution actions under any federal,
state or local law, rule or regulation by reason of the Collateral Trustee’s
actions and conduct as authorized, empowered and directed hereunder or relating
to any kind of discharge or release or threatened discharge or release of any
hazardous materials into the environment.
Section15No Obligation to Act
. Except as provided in this Agreement or as directed by an Act of Required
Debtholders in accordance with this Agreement, the Collateral Trustee will not
be obligated:
(1)to act upon directions purported to be delivered to it by any Person;
(2)to foreclose upon or otherwise enforce any Lien; or
(3)to take any other action whatsoever with regard to any or all of the Security
Documents, the Liens created thereby or the Collateral.
Article 7.RESIGNATION, REMOVAL AND REPLACEMENT OF THE COLLATERAL TRUSTEE
Section1Resignation or Removal of Collateral Trustee
. Subject to the appointment of a successor Collateral Trustee as provided in
Section 6.2 and the acceptance of such appointment by the successor Collateral
Trustee:
(a)the Collateral Trustee may resign at any time by giving notice of resignation
to each Priority Lien Representative and the Company; and





--------------------------------------------------------------------------------





(b)the Collateral Trustee may be removed at any time, with or without cause, by
an Act of Required Debtholders.
Section2Appointment of Successor Collateral Trustee
.
(a)Upon any resignation or removal of the Collateral Trustee pursuant to
Section 6.1, a successor Collateral Trustee may be appointed by an Act of
Required Debtholders, subject to, so long as no Priority Lien Debt Default has
occurred or is continuing, the consent of the Company (which may not be
unreasonably withheld or delayed). If no successor Collateral Trustee has been
so appointed and accepted such appointment within 45 days after the predecessor
Collateral Trustee gave notice of resignation or was removed, the retiring
Collateral Trustee may (at the expense of the Company), at its option, appoint a
successor Collateral Trustee, or petition a court of competent jurisdiction for
appointment of a successor Collateral Trustee, which must be a bank or trust
company:
(1)authorized to exercise corporate trust powers;
(2)having a combined capital and surplus of at least $50,000,000; and
(3)maintaining an office in New York, New York.
(b)The Collateral Trustee will fulfill its obligations hereunder until a
successor Collateral Trustee meeting the requirements of this Section 6.2 has
accepted its appointment as Collateral Trustee and the provisions of Section 6.3
have been satisfied.
Section3Succession
. When the Person so appointed as successor Collateral Trustee pursuant
Section 6.2 accepts such appointment:
(1)such Person will succeed to and become vested with all the rights, powers,
privileges and duties of the predecessor Collateral Trustee, and the predecessor
Collateral Trustee will be discharged from its duties and obligations hereunder;
and
(2)the predecessor Collateral Trustee will (at the expense of the Company)
promptly transfer all Liens and collateral security and other property of the
Senior Trust Estate within its possession or control to the possession or
control of the successor Collateral Trustee and will execute instruments and
assignments as may be necessary or reasonably requested by the successor
Collateral Trustee to transfer to the successor Collateral Trustee all Liens,
interests, rights, powers and remedies of the predecessor Collateral Trustee in
respect of the Security Documents or the Senior Trust Estate.
Thereafter, the predecessor Collateral Trustee will remain entitled to enforce
the immunities granted to it in Article 5 and the provisions of Sections 7.10
and 7.11.
Section4Merger, Conversion or Consolidation of Collateral Trustee
. Any Person into which the Collateral Trustee may be merged or converted or
with which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Collateral Trustee shall be a party, or
any Person succeeding to the business of the Collateral Trustee, shall be the
successor of the Collateral Trustee pursuant to Section 6.3; provided that (i)
without the execution or filing of any paper with any party hereto or any
further act on the part of any of the parties hereto, except where an instrument
of transfer or assignment is required by law to effect such succession, anything
herein to the contrary notwithstanding, such Person satisfies the eligibility
requirements specified in clauses (1) through (3) of Section 6.2 and (ii) prior
to any such merger, conversion or consolidation, the Collateral Trustee shall
have notified the Company and each Priority Lien Representative thereof in
writing.
Article 8.
MISCELLANEOUS PROVISIONS

Section1Amendment
.





--------------------------------------------------------------------------------





(a)No amendment or supplement to the provisions of this Agreement or any other
Security Document will be effective without the approval of the Collateral
Trustee acting as directed by an Act of Required Debtholders, except that:
(1)any amendment or supplement that has the effect solely of:
(A)adding additional assets as Collateral or maintaining Collateral, securing
additional Priority Lien Debt that was otherwise permitted by the terms of the
Priority Lien Documents to be secured by the Collateral or preserving,
perfecting or establishing the priority of the Liens thereon or the rights of
the Collateral Trustee therein;
(B)curing any ambiguity, omission, defect or inconsistency in a manner that
would not adversely affect the Secured Parties;
(C)providing for the assumption of the Company’s or any Guarantor’s obligations
under any Security Document in the case of a merger or consolidation or sale of
all or substantially all of the Company’s or such Guarantor’s assets, as
applicable;
(D)making any change that would provide any additional rights or benefits to the
Secured Parties or the Collateral Trustee or that does not adversely affect the
legal rights under the First Lien Indenture or any other Priority Lien Document
of any holder of First Lien Notes, any other Secured Party or the Collateral
Trustee;
(E)conforming the text of the Security Documents or the ABL-Notes Intercreditor
Agreement to any provision of the “Description of the notes” section of the
Offering Memorandum (as defined in the First Lien Indenture) to the extent that
such provision in the “Description of the notes” section was intended to be a
verbatim recitation of a provision of the Security Documents or the ABL-Notes
Intercreditor Agreement (as certified in an Officers’ Certificate delivered to
the Trustee);
(F)releasing Collateral from the Lien or any Guarantor from its Guarantee, in
each case pursuant to the Priority Lien Documents, the Security Documents or the
ABL-Notes Intercreditor Agreement when expressly permitted or required by the
Priority Lien Documents, the Security Documents or the ABL-Notes Intercreditor
Agreement;
(G)in the case of any deposit account control agreement, securities account
control agreement, bailee agreement or other similar agreement providing for
“control” over the Collateral, in each case (a) providing for control and
perfection of ABL Collateral and (b) to which both the ABL Collateral Agent and
the Collateral Trustee are a party, at the request and sole expense of the
Company, and without the consent of the Collateral Trustee, amending any such
agreement to substitute a successor ABL Collateral Agent for the ABL Collateral
Agent as the controlling secured party thereunder;
(H)in connection with any refinancing or replacement of the ABL Credit Agreement
expressly permitted under the First Lien Indenture, at the request and sole
expense of the Company, and without the consent of the Collateral Trustee to
amend the ABL-Notes Intercreditor Agreement (i) adding parties (or any
authorized agent or trustee therefor) providing any such refinancing or
replacement indebtedness and (ii) establishing that Liens on any Collateral
securing such refinancing or replacement ABL Obligations will have the same
priority as the Liens on any Collateral securing the ABL Obligations being
refinanced or replaced, all on the terms provided for in the ABL-Notes
Intercreditor Agreement immediately prior to such refinancing or replacement;
(I)securing any other Priority Lien Obligations under the Security Documents and
appropriately including the same in the Collateral Trust Agreement and the
ABL-Notes Intercreditor Agreement, in each case, to the extent the incurrence of
such Indebtedness and the grant of all Liens on the Collateral held for the
benefit of such Indebtedness were permitted under the First Lien Indenture;





--------------------------------------------------------------------------------





(J)providing for the succession of any parties to the Security Documents (and
other amendments that are administrative or ministerial in nature) in connection
with an amendment, renewal, extension, substitution, refinancing, restructuring,
replacement, supplementing or other modification from time to time of any
agreement that is not prohibited by the First Lien Indenture; or
(K)making any other provisions with respect to matters or questions arising
under the First Lien Indenture; provided that such actions pursuant to this
clause shall not adversely affect the interests of the holders of any Priority
Lien Obligations in any material respect, as determined in good faith by the
Board of Directors of the Company,
will, in each case, become effective when executed and delivered by the Company
or any other applicable Guarantor party thereto and the Collateral Trustee;
(2)no amendment or supplement that reduces, impairs or adversely affects the
right of any holder of Priority Lien Obligations:
(A)to vote its outstanding Priority Lien Debt as to any matter requiring an Act
of Required Debtholders (or amends the provisions of this clause (2) or the
definition of “Act of Required Debtholders”);
(B)to share, in the order of application described in Section 3.4, in the
proceeds of enforcement of or realization on any Collateral that has not been
released in accordance with the provisions described in Section 4.1; or
(C)to require that Liens securing Priority Lien Obligations be released only as
set forth in the provisions described in Section 4.1,
will become effective without the consent of the requisite percentage or number
of holders of each Series of Priority Lien Debt so affected under the applicable
Priority Lien Documents; and
(3)no amendment or supplement that imposes any obligation upon the Collateral
Trustee or any Priority Lien Representative or adversely affects the rights of
the Collateral Trustee or any Priority Lien Representative, respectively, in its
individual capacity as such will become effective without the consent of the
Collateral Trustee or such Priority Lien Representative, respectively.
(b)Notwithstanding Section 7.1(a) but subject to Section 7.1(a)(2) and Section
7.1(a)(3), the Company may direct the Collateral Trustee to amend, supplement,
modify, restate, renew or replace the ABL-Notes Intercreditor Agreement;
provided that the changes made by such amendment, supplement, modification,
restatement, renewal or replacement are not, taken as a whole, adverse to any
holder of Priority Lien Obligations.
(c)The Collateral Trustee will not enter into any amendment or supplement unless
it has received an Officers’ Certificate to the effect that such amendment or
supplement will not result in a breach of any provision or covenant contained in
any of the Priority Lien Documents. Prior to executing any amendment or
supplement pursuant to this Section 7.1, the Collateral Trustee will be entitled
to receive an Opinion of Counsel of the Company to the effect that the execution
of such document is authorized or permitted hereunder, and with respect to
amendments adding Collateral, an Opinion of Counsel of the Company addressing
customary perfection, and if such additional Collateral consists of equity
interests of any Person, priority matters with respect to such additional
Collateral (subject to customary qualifications and assumptions).
(d)Any amendment or supplement to the provisions of the Security Documents that
releases Collateral will be effective only if consent to such release is granted
in accordance with the applicable Priority Lien Document for each series of
Priority Lien Obligations that is required to consent to the release of the
Collateral Trustee’s Liens on such Collateral pursuant to Section 4.1. Any
amendment or supplement that results in the Collateral Trustee’s Liens upon the
Collateral no longer securing the  First Lien Notes and all related Priority
Lien Obligations under the Indenture may only be effected in accordance with
Section 4.1.





--------------------------------------------------------------------------------





(e)Upon an Act of Required Debtholders, the will be authorized to consent to any
amendment to the ABL Credit Agreement (or any Security Document entered into in
connection therewith) with respect to which the ABL-Notes Intercreditor
Agreement requires the consent of the
(f)

(g)After an amendment under this Agreement becomes effective, the Company shall
mail (or deliver by electronic transmission in accordance with the applicable
procedures of DTC) to holders of the First Lien Notes a notice briefly
describing such amendment. However, the failure to give such notice to all
holders of the First Lien Notes, or any defect therein, will not impair or
affect the validity of the amendment.
Section2Voting
. In connection with any matter under this Agreement requiring a vote of holders
of Priority Lien Debt, each Series of Priority Lien Debt will cast its votes in
accordance with the Priority Lien Documents governing such Series of Priority
Lien Debt. The amount of Priority Lien Debt to be voted by a Series of Priority
Lien Debt will equal (1) the aggregate principal amount of Priority Lien Debt
held by such Series of Priority Lien Debt (including outstanding letters of
credit whether or not then available or drawn), plus (2) other than in
connection with an exercise of remedies, the aggregate unfunded commitments to
extend credit which, when funded, would constitute Indebtedness of such Series
of Priority Lien Debt. Following and in accordance with the outcome of the
applicable vote under its Priority Lien Documents, the Priority Lien
Representative of each Series of Priority Lien Debt will vote the total amount
of Priority Lien Debt under that Series of Priority Lien Debt as a block in
respect of any vote under this Agreement. If any series of any Class of Priority
Lien Debt consists of Hedging Obligations, the holders of those Hedging
Obligations will vote on matters concerning such Class of Priority Lien Debt in
accordance with the applicable Priority Lien Documents governing such Hedging
Obligations. In making any determination of the aggregate outstanding principal
amount of Priority Lien Debt outstanding for purposes of the provisions of the
foregoing paragraph, any Priority Lien Debt directly or indirectly held or
beneficially owned by Affiliates of the Company shall be disregarded.
Section3Further Assurances; Insurance; Real Estate.
(a)The Company and each of the Guarantors will do or cause to be done all acts
and things (including the execution and delivery of security agreement
supplements, mortgages, deeds of trust, security instruments, financing
statements, title insurance, surveys and certificates and opinions of counsel)
that may be required, or that the Collateral Trustee from time to time may
reasonably request, to assure and confirm that the Collateral Trustee holds, for
the benefit of the holders of Priority Lien Obligations, duly created and
enforceable and perfected Liens upon the Collateral (including any property or
assets that are acquired or otherwise become Collateral after the date hereof),
in each case as contemplated by, and with the Lien priority required under, the
Priority Lien Documents; provided, that except in the case of the creation,
perfection or protection of Liens securing the First Lien Notes over (i) the
Capital Stock of UIS Global Finance CV (or its successors and assigns) or (ii)
the Capital Stock of any other Subsidiary (other than a Subsidiary organized
under the laws of the United States, a state or territory thereof or the
District of Columbia) of the Company or a Guarantor having (x) gross assets with
an aggregate book value exceeding 5% of Consolidated Total Assets or (y)
revenues exceeding 5% of the consolidated revenue of the Company and its
Restricted Subsidiaries, the Company and any Guarantor that is a Domestic
Subsidiary will not be required to take any actions under the laws of any
jurisdiction outside of the United States to create, perfect or protect the
Liens securing the First Lien Notes; provided further, that the limitation in
the preceding proviso shall not apply (and the Company or such Guarantor that is
a Domestic Subsidiary shall take such actions) to the extent that the Company or
such Guarantor that is a Domestic Subsidiary takes any such actions for the
benefit of any other Indebtedness of the Company or the Guarantors.
(b)If the Company or any Restricted Subsidiary pledges any assets or property to
secure any Priority Lien Obligations, the Company or such Restricted Subsidiary
shall also pledge such assets or property to Equally and Ratably secure the
First Lien Notes, the First Lien Indenture and the Guarantees.





--------------------------------------------------------------------------------





(c)Upon the reasonable request of the Collateral Trustee or any Priority Lien
Representative at any time and from time to time, the Company and each of the
Guarantors will promptly execute, acknowledge and deliver such additional
security documents, instruments, certificates, notices and other documents, and
take such other actions as may be reasonably required, or that the Collateral
Trustee may reasonably request, to create, perfect, protect, assure or enforce
the Liens and benefits intended to be conferred thereby, in each case as
contemplated by the Priority Lien Documents for the benefit of holders of
Priority Lien Obligations.
(d)The Company and each of its Subsidiaries will:
(1)keep their properties adequately insured at all times by financially sound
and reputable insurers, in such amounts and against such risks (and with such
deductibles, retentions and exclusions) as are commercially reasonable for
companies in the same or similar businesses operating in the same or similar
locations;
(2)maintain such other insurance, to such extent and against such risks (and
with such deductibles, retentions and exclusions) as is customary with companies
in the same or similar businesses operating in the same or similar locations,
including public liability insurance against claims for personal injury or death
or property damage occurring upon, in, about or in connection with the use of
any properties owned, occupied or controlled by them; and
(3)maintain such other insurance as may be required by law.
(e)Upon the request of the Collateral Trustee, the Company and the Guarantors
will furnish to the Collateral Trustee all reasonably requested information as
to their property and liability insurance carriers.
(f)The Company will use its commercially reasonable efforts by the Issue Date to
cause the holders of any Priority Lien Obligations, as a class, to be named as
additional insureds on all third-party liability insurance policies of the
Company and the Guarantors, and to cause the Collateral Trustee to be named as
loss payee as its interests may appear on all property insurance policies of the
Company and the Guarantors covering the Collateral.
(g)If the Collateral Trustee receives payment as loss payee under any insurance
policy, it will pay such funds over to the Company, and if such proceeds are in
excess of $15,000,000, then such proceeds shall be treated as proceeds of an
Asset Sale pursuant to the First Lien Indenture.
(h)Upon the request of the Collateral Trustee, the Company and the Guarantors
will permit the Collateral Trustee or any of its agents or representatives, at
reasonable times and intervals upon reasonable prior notice during regular
business hours, to visit their offices and sites and inspect any of the
Collateral and to discuss matters relating to the Collateral with their
respective officers. The Company and the Guarantors shall, at any reasonable
time and from time to time upon reasonable prior notice during regular business
hours, permit the Collateral Trustee or any of its agents or representatives to
examine and make copies of and abstracts from the records and books of account
of the Company and the Guarantors and their respective Subsidiaries, all at the
Company’s expense.
(i)With respect to any Mortgaged Property:
(1)Within 90 days of the date hereof or the date of acquisition, as applicable,
(i) the Collateral Trustee and the issuers of the title insurance policies (the
“Title Company”) being issued in connection with the Mortgages shall have
received fully executed and notarized Mortgages, which Mortgages shall be in
proper form for recording in all appropriate places in all applicable
jurisdictions located in the United States, encumbering the fee interests of the
Company and the Guarantors, as applicable, in the Mortgaged Property and (ii)
the Collateral Trustee shall have received confirmation that the Title Company
has accepted the Mortgages for recording.
(2)Within 90 days of the date hereof or the date of acquisition, as applicable,
(i) the Title Company shall have issued to the Collateral Trustee a title
insurance policy (or an unconditional marked commitment or signed pro forma
therefor) insuring each Mortgage to be a valid Lien with the priority described
therein (which shall in all events conform to the requirements of this
Agreement)





--------------------------------------------------------------------------------





against the Mortgaged Property described therein, free from all Liens except
Permitted Liens, for the full amount stated in the title insurance policies,
which amount shall be not less than the tax assessed value set forth in the
applicable appraisals covering the applicable Mortgaged Property that the
Company delivered to the Collateral Trustee prior to the date hereof; (ii) the
Title Company shall have issued such endorsements customarily issued by the
Title Company to each of the policies of title insurance to the extent available
in the relevant jurisdiction at ordinary rates (including, but not limited to,
ALTA comprehensive, access, deletion of arbitration, environmental lien
protection, address, tax map, survey, contiguity, subdivision, doing business,
and tax parcel); (iii) the Title Company shall have received all amounts
required to be paid to the Title Company to issue the title insurance policies
referred to in clause (i) above; and (iv) the Collateral Trustee shall have
received copies of the title insurance policies.
(3)Within 90 days of the date hereof or the date of acquisition, as applicable,
the Collateral Trustee and the Title Company shall have received ALTA surveys
with respect to each Mortgaged Property in form and substance necessary to
induce the Title Company to delete the general survey disclosure exception and
to issue the endorsements identified in Section 7.3(i)(2)(ii).
(4)Within 90 days of the date hereof or the date of acquisition, as applicable,
the Collateral Trustee shall have received flood certifications with respect to
each Mortgaged Property and evidence of flood insurance with respect to each
Mortgaged Property that is located in a community that participates in the
National Flood Insurance Program, which in all events complies with any
applicable regulations of the Board of Governors of the United States Federal
Reserve System.
(5)With respect to any fee simple interest in any real property located in the
United States having a Fair Market Value of at least $5,000,000 acquired after
the date hereof by any of the Company or any Guarantor, the Company or
applicable Guarantor shall as soon as practicable (but in no event later than 90
days following the date such real property is acquired), deliver such items as
were required to be delivered under the clauses (1) through (4) above.
Section4RESERVED
.
Section5Successors and Assigns
.
(a)Except as provided in Section 5.2, the Collateral Trustee may not, in its
capacity as such, delegate any of its duties or assign any of its rights
hereunder, and any attempted delegation or assignment of any such duties or
rights will be null and void. All obligations of the Collateral Trustee
hereunder will inure to the sole and exclusive benefit of, and be enforceable
by, each Priority Lien Representative and each present and future holder of
Priority Lien Obligations, each of whom will be entitled to enforce this
Agreement as a third-party beneficiary hereof, and all of their respective
successors and assigns.
(b)Neither the Company nor any Guarantor may delegate any of its duties or
assign any of its rights hereunder, and any attempted delegation or assignment
of any such duties or rights will be null and void. All obligations of the
Company and the Guarantors hereunder will inure to the sole and exclusive
benefit of, and be enforceable by, the Collateral Trustee, each Priority Lien
Representative and each present and future holder of Priority Lien Obligations,
each of whom will be entitled to enforce this Agreement as a third-party
beneficiary hereof, and all of their respective successors and assigns.
Section6Delay and Waiver
. No failure to exercise, no course of dealing with respect to the exercise of,
and no delay in exercising any right, power or remedy arising under this
Agreement or any of the other Security Documents will impair any such right,
power or remedy or operate as a waiver thereof. No single or partial exercise of
any such right, power or remedy will preclude any other or future exercise
thereof or the exercise of any other





--------------------------------------------------------------------------------





right, power or remedy. The remedies herein are cumulative and are not exclusive
of any remedies provided by law.
Section7Notices
. Any communications, including notices and instructions, between the parties
hereto or notices provided herein to be given may be given to the following
addresses:
If to the Collateral Trustee:
Wells Fargo Bank, National Association
150 East 42nd Street
40th Floor
New York, NY 10017
Fax: (917) 260-1593
Attn: Corporate Trust Services - Unisys Administrator
If to the Company or any Guarantor:
Unisys Corporation
Unisys Way
Blue Bell, PA 19424
Fax: (215) 986-0622, with a copy to
(215) 986-0624
Attn: Treasurer, with a copy to the General Counsel
If to the First Lien Trustee;
Wells Fargo Bank, National Association
150 East 42nd Street
40th Floor
New York, NY 10017
Fax: (917) 260-1593
Attn: Corporate Trust Services - Unisys Administrator

and if to any other Priority Lien Representative, to such address as it may
specify by written notice to the parties named above.
All notices and communications will be faxed to the relevant fax number set
forth above or mailed by first class mail, certified or registered, return
receipt requested, or by overnight air courier guaranteeing next day delivery,
to the relevant address set forth above or, as to holders of Priority Lien Debt,
all notices and communications will be sent in the manner specified in the
Priority Lien Documents applicable to such holder. Failure to mail a notice or
communication to a holder of Priority Lien Debt or any defect in it will not
affect its sufficiency with respect to other holders of Priority Lien Debt.





--------------------------------------------------------------------------------





If a notice or communication is mailed in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it.
Section8Notice Following Discharge of Priority Lien Obligations
. Promptly following the Discharge of Priority Lien Obligations with respect to
one or more Series of Priority Lien Debt, each Priority Lien Representative with
respect to each applicable Series of Priority Lien Debt that is so discharged
will provide written notice of such discharge to the Collateral Trustee and to
each other Priority Lien Representative.
Section9Entire Agreement
. This Agreement states the complete agreement of the parties relating to the
undertaking of the Collateral Trustee set forth herein and supersedes all oral
negotiations and prior writings in respect of such undertaking.
Section10Compensation; Expenses
. The Company and the Guarantors jointly and severally agree to pay, promptly
upon demand:
(1)such compensation to the Collateral Trustee and its agents as the Company and
the Collateral Trustee may agree in writing from time to time;
(2)all reasonable costs and expenses incurred by the Collateral Trustee and its
agents in the preparation, execution, delivery, filing, recordation,
administration or enforcement of this Agreement or any other Security Document
or any consent, amendment, waiver or other modification relating hereto or
thereto;
(3)all reasonable fees, expenses and disbursements of legal counsel and any
auditors, accountants, consultants or appraisers or other professional advisors
and agents engaged by the Collateral Trustee incurred in connection with the
negotiation, preparation, closing, administration, performance or enforcement of
this Agreement and the other Security Documents or any consent, amendment,
waiver or other modification relating hereto or thereto and any other document
or matter requested by the Company or any Guarantor;
(4)all reasonable costs and expenses incurred by the Collateral Trustee and its
agents in creating, perfecting, preserving, releasing or enforcing the
Collateral Trustee’s Liens on the Collateral, including filing and recording
fees, expenses and taxes, stamp or documentary taxes, and search fees;
(5)all other reasonable costs and expenses incurred by the Collateral Trustee
and its agents in connection with the negotiation, preparation and execution of
the Security Documents and any consents, amendments, waivers or other
modifications thereto and the transactions contemplated thereby or the exercise
of rights or performance of obligations by the Collateral Trustee thereunder;
and
(6)after the occurrence of any Priority Lien Debt Default, all reasonable costs
and expenses incurred by the Collateral Trustee, its agents and any Priority
Lien Representative in connection with the preservation, collection, foreclosure
or enforcement of the Collateral subject to the Security Documents or any
interest, right, power or remedy of the Collateral Trustee or in connection with
the collection or enforcement of any of the Priority Lien Obligations or the
proof, protection, administration or resolution of any claim based upon the
Priority Lien Obligations in any Insolvency or Liquidation Proceeding, including
all reasonable fees and disbursements of attorneys, accountants, auditors,
consultants, appraisers and other professionals engaged by the Collateral
Trustee, its agents or the Priority Lien Representatives.
The agreements in this Section 7.10 will survive repayment of all other Priority
Lien Obligations and the removal or resignation of the Collateral Trustee.
Section11Indemnity
.





--------------------------------------------------------------------------------





(a)The Company and the Guarantors jointly and severally agree to defend,
indemnify, pay and hold harmless the Collateral Trustee and its Affiliates and
each and all of the directors, officers, partners, trustees, employees,
attorneys and agents, and (in each case) their respective heirs,
representatives, successors and assigns (each of the foregoing, an “Indemnitee”)
from and against any and all Indemnified Liabilities; provided, that no
Indemnitee will be entitled to indemnification hereunder with respect to any
Indemnified Liability to the extent such Indemnified Liability is found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of such Indemnitee.
(b)All amounts due under this Section 7.11 will be payable upon demand.
(c)To the extent that the undertakings to defend, indemnify, pay and hold
harmless set forth in Section 7.11(a) may be unenforceable in whole or in part
because they violate any law or public policy, each of the Company and the
Guarantors will contribute the maximum portion that it is permitted to pay and
satisfy under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by Indemnitees or any of them.
(d)Neither the Company nor any Guarantor will ever assert any claim against any
Indemnitee, on any theory of liability, for any lost profits or special,
indirect or consequential damages or (to the fullest extent a claim for punitive
damages may lawfully be waived) any punitive damages arising out of, in
connection with, or as a result of, this Agreement or any other Priority Lien
Document or any agreement or instrument or transaction contemplated hereby or
relating in any respect to any Indemnified Liability, and the Company and each
of the Guarantors hereby forever waives, releases and agrees not to sue upon any
claim for any such lost profits or special, indirect, consequential or (to the
fullest extent lawful) punitive damages, whether or not accrued and whether or
not known or suspected to exist in its favor.
(e)The agreements in this Section 7.11 will survive repayment of all other
Priority Lien Obligations and the removal or resignation of the Collateral
Trustee.
Section12Severability
. If any provision of this Agreement is invalid, illegal or unenforceable in any
respect or in any jurisdiction, the validity, legality and enforceability of
such provision in all other respects and of all remaining provisions, and of
such provision in all other jurisdictions, will not in any way be affected or
impaired thereby.
Section13Headings
. Section headings herein have been inserted for convenience of reference only,
are not to be considered a part of this Agreement and will in no way modify or
restrict any of the terms or provisions hereof.
Section14Obligations Secured
. All obligations of the Company and the Guarantors set forth in or arising
under this Agreement will be Priority Lien Obligations and are secured by all
Liens granted by the Security Documents.
Section15Governing Law
. THE INTERNAL LAW OF THE STATE OF NEW YORK WILL GOVERN AND BE USED TO CONSTRUE
THIS AGREEMENT.
Section16Consent to Jurisdiction
. All judicial proceedings brought against any party hereto arising out of or
relating to this Agreement or any of the other Security Documents may be brought
in any state or federal court of competent jurisdiction in the State, County and
City of New York. By executing and delivering this Agreement, the Company and
each Guarantor, for itself and in connection with its properties, irrevocably:
(1)accepts generally and unconditionally the nonexclusive jurisdiction and venue
of such courts;
(2)waives any defense of forum non conveniens;





--------------------------------------------------------------------------------





(3)agrees that service of all process in any such proceeding in any such court
may be made by registered or certified mail, return receipt requested, to such
party at its address provided in accordance with Section 7.7;
(4)agrees that service as provided in clause (3) above is sufficient to confer
personal jurisdiction over such party in any such proceeding in any such court
and otherwise constitutes effective and binding service in every respect; and
(5)agrees that each party hereto retains the right to serve process in any other
manner permitted by law or to bring proceedings against any party in the courts
of any other jurisdiction.
Section17Waiver of Jury Trial
. Each party to this Agreement waives its rights to a jury trial of any claim or
cause of action based upon or arising under this Agreement or any of the other
Security Documents or any dealings between them relating to the subject matter
of this Agreement or the intents and purposes of the other Security Documents.
The scope of this waiver is intended to be all-encompassing of any and all
disputes that may be filed in any court and that relate to the subject matter of
this Agreement and the other Security Documents, including contract claims, tort
claims, breach of duty claims and all other common law and statutory claims.
Each party to this Agreement acknowledges that this waiver is a material
inducement to enter into a business relationship, that each party hereto has
already relied on this waiver in entering into this Agreement, and that each
party hereto will continue to rely on this waiver in its related future
dealings. Each party hereto further warrants and represents that it has reviewed
this waiver with its legal counsel and that it knowingly and voluntarily waives
its jury trial rights following consultation with legal counsel. This waiver is
irrevocable, meaning that it may not be modified either orally or in writing
(other than by a mutual written waiver specifically referring to this
Section 7.17 and executed by each of the parties hereto), and this waiver will
apply to any subsequent amendments, renewals, supplements or modifications of or
to this Agreement or any of the other Security Documents or to any other
documents or agreements relating thereto. In the event of litigation, this
Agreement may be filed as a written consent to a trial by the court.
Section18Counterparts
. This Agreement may be executed in any number of counterparts (including by
facsimile or electronic transmission), each of which when so executed and
delivered will be deemed an original, but all such counterparts together will
constitute but one and the same instrument.
Section19Effectiveness
. This Agreement will become effective upon the execution of a counterpart
hereof by each of the parties hereto on the date hereof and receipt by each
party of written notification of such execution and written or telephonic
authorization of delivery thereof.
Section20Additional Guarantors
. The Company will cause each Subsidiary that becomes a Guarantor or is required
by any Priority Lien Document to become a party to this Agreement to become a
party to this Agreement, for all purposes of this Agreement, by causing such
Subsidiary to execute and deliver to the Collateral Trustee a Collateral Trust
Joinder, whereupon such Subsidiary will be bound by the terms hereof to the same
extent as if it had executed and delivered this Agreement as of the date hereof.
The Company shall promptly provide each Priority Lien Representative with a copy
of each Collateral Trust Joinder executed and delivered pursuant to this
Section 7.20; provided, however, that the failure to so deliver a copy of the
Collateral Trust Joinder to any then existing Priority Lien Representative shall
not affect the inclusion of such Person as a Guarantor if the other requirements
of this Section 7.20 are complied with.
Section21Continuing Nature of this Agreement
. This Agreement will be reinstated if at any time any payment or distribution
in respect of any of the Priority Lien Obligations is rescinded or must
otherwise be returned in an Insolvency or Liquidation





--------------------------------------------------------------------------------





Proceeding or otherwise by any holder of Priority Lien Obligations or Priority
Lien Representative or any representative of any such party (whether by demand,
settlement, litigation or otherwise).
Section22Insolvency
. This Agreement will be applicable both before and after the commencement of
any Insolvency or Liquidation Proceeding by or against the Company or any
Guarantor. The relative rights, as provided for in this Agreement, will continue
after the commencement of any such Insolvency or Liquidation Proceeding on the
same basis as prior to the date of the commencement of any such case, as
provided in this Agreement.
Section23Rights and Immunities of Priority Lien Representatives
. The Priority Lien Representatives will be entitled to all of the rights,
protections, immunities and indemnities set forth in the First Lien Indenture
and any future Priority Lien Representative will be entitled to all of the
rights, protections, immunities and indemnities set forth in the credit
agreement, indenture or other agreement governing the applicable Priority Lien
Debt with respect to which such Person is acting or will act as representative,
in each case as if specifically set forth herein. In no event will any Priority
Lien Representative be liable for any act or omission on the part of the Company
or any Guarantor or the Collateral Trustee hereunder.
Section24Patriot Act
. The parties hereto acknowledge that in accordance with Section 326 of the USA
Patriot Act the Collateral Trustee, like all financial institutions, is required
to obtain, verify, and record information that identifies each person or legal
entity that establishes a relationship or opens an account with Wells Fargo
Bank, National Association. The parties to this Agreement agree that they will
provide the Collateral Trustee with such information as it may request in order
for the Collateral Trustee to satisfy the requirements of the USA Patriot Act.
Section25Force Majeure
. Collateral Trustee shall not incur any liability for not performing any act or
fulfilling any duty, obligation or responsibility hereunder by reason of any
occurrence beyond the control of Collateral Trustee (including but not limited
to any act or provision of any present or future law or regulation or
governmental authority, any act of God or war, civil unrest, local or national
disturbance or disaster, any act of terrorism, or the unavailability of the
Federal Reserve Bank wire or facsimile or other wire or communication facility).










59








IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust
Agreement to be executed by their respective officers or representatives as of
the day and year first above written.
UNISYS CORPORATION







--------------------------------------------------------------------------------





By:    /s/ Inder M. Singh    
Name: Inder M. Singh
Title: Senior Vice President and Chief
Financial Officer


UNISYS AP INVESTMENT COMPANY I


By:    /s/ Gary M. Polikoff    
Name: Gary M. Polikoff
Title: President
       


UNISYS HOLDING CORPORATION


By:    /s/ Gary M. Polikoff    
Name: Gary M. Polikoff
Title: President


UNISYS NPL, INC.


By:    /s/ Gary M. Polikoff    
Name: Gary M. Polikoff
Title: President
       






59








WELLS FARGO BANK, NATIONAL ASSOCIATION, as First Lien Trustee under the First
Lien Indenture





--------------------------------------------------------------------------------





    
By:    /s/ Stefan Victory    
Name: Stefan Victory
Title: Vice President


WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Trustee


By:    /s/ Stefan Victory    
Name: Stefan Victory
Title: Vice President








        


A-2


A-1
EXHIBIT A
to Collateral Trust Agreement
FORM OF
ADDITIONAL SECURED DEBT DESIGNATION
Reference is made to the Collateral Trust Agreement dated as of April 17, 2017
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Collateral Trust Agreement”) among Unisys
Corporation, a Delaware corporation (the “Company”), the Guarantors from time to
time party thereto, Wells Fargo Bank, National Association, as Trustee under the
First Lien Indenture (as defined therein), the other Priority Lien
Representatives from time to time party thereto and Wells Fargo Bank, National
Association, as Collateral Trustee. Capitalized terms used but not otherwise
defined herein shall have the meaning set forth in the Collateral Trust
Agreement. This Additional Priority Lien Debt Designation is being executed and
delivered in order to designate additional secured debt as Priority Lien Debt
entitled to the benefit of the Collateral Trust Agreement.
The undersigned, the duly appointed [specify title] of the Company hereby
certifies on behalf of the Company that:





--------------------------------------------------------------------------------





(A)    [insert name of the Company or Guarantor] intends to incur additional
Priority Lien Debt (“Additional Priority Lien Debt”) which will be Priority Lien
Debt permitted by each applicable Priority Lien Document to be secured by a
Priority Lien pari passu with all previously existing and future Priority Lien
Debt;
(B)    such Additional Priority Lien Debt is permitted by each applicable
Priority Lien Document;
(C)    the name and address of the Priority Lien Representative for the
Additional Priority Lien Debt for purposes of Section 7.7 of the Collateral
Trust Agreement is:
    
    
Telephone:     
Fax:     
(D)    the Company has caused a copy of this Additional Priority Lien Debt
Designation to be delivered to each existing Priority Lien Representative.






IN WITNESS WHEREOF, the Company has caused this Additional Priority Lien Debt
Designation to be duly executed by the undersigned officer as of
_______________, 20____.
UNISYS CORPORATION
By:        
Name:     
Title:     
ACKNOWLEDGEMENT OF RECEIPT
The undersigned, the duly appointed Collateral Trustee under the Collateral
Trust Agreement, hereby acknowledges receipt of an executed copy of this
Additional Priority Lien Debt Designation.
Wells Fargo Bank, National Association, as Collateral Trustee
By:        
Name:     
Title:    









--------------------------------------------------------------------------------









B-2


B-1
EXHIBIT B
to Collateral Trust Agreement
FORM OF
COLLATERAL TRUST JOINDER - ADDITIONAL DEBT
Reference is made to the Collateral Trust Agreement dated as of April 17, 2017
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Collateral Trust Agreement”) among Unisys
Corporation, a Delaware corporation (the “Company”), the Guarantors from time to
time party thereto, Wells Fargo Bank, National Association, as Trustee under the
First Lien Indenture (as defined therein), the other Priority Lien
Representatives from time to time party thereto and Wells Fargo Bank, National
Association, as Collateral Trustee. Capitalized terms used but not otherwise
defined herein shall have the meaning set forth in the Collateral Trust
Agreement. This Collateral Trust Joinder is being executed and delivered
pursuant to Section 3.8 of the Collateral Trust Agreement as a condition
precedent to the debt for which the undersigned is acting as agent being
entitled to the benefits of being Additional Priority Lien Debt under the
Collateral Trust Agreement.
1    Joinder. The undersigned, ________________, a _______________, (the “New
Representative”) as [trustee, administrative agent] under that certain [describe
applicable indenture, credit agreement or other document governing the
Additional Priority Lien Debt] hereby agrees to become party as a Priority Lien
Representative under the Collateral Trust Agreement for all purposes thereof on
the terms set forth therein, and to be bound by the terms of the Collateral
Trust Agreement as fully as if the undersigned had executed and delivered the
Collateral Trust Agreement as of the date thereof.
2.    Lien Sharing and Priority Confirmation.
The undersigned New Representative, on behalf of itself and each holder of
Obligations in respect of the Series of Priority Lien Debt for which the
undersigned is acting as Priority Lien Representative, hereby agrees, for the
enforceable benefit of all holders of each existing and future Series of
Priority Lien Debt and each other existing and future Priority Lien
Representative and as a condition to being treated as Priority Lien Debt under
the Collateral Trust Agreement that:
(a)    all Priority Lien Obligations will be and are secured Equally and Ratably
by all Priority Liens at any time granted by the Company or any Guarantor to
secure any Obligations in respect of any Series of Priority Lien Debt, whether
or not upon property otherwise constituting collateral for such Series of
Priority Lien Debt, and that all such Priority Liens will be enforceable by the
Collateral Trustee for the benefit of all holders of Priority Lien Obligations
Equally and Ratably;
(b)    the New Representative and each holder of Obligations in respect of the
Series of Priority Lien Debt for which the undersigned is acting as Priority
Lien Representative are bound by the provisions of the Collateral Trust
Agreement, including the provisions relating to the ranking of Priority Liens
and the order of application of proceeds from the enforcement of Priority Liens;
and





--------------------------------------------------------------------------------





(c)    the Collateral Trustee shall perform its obligations under the Collateral
Trust Agreement and the other Security Documents.
3.    Governing Law and Miscellaneous Provisions. The provisions of Article 7 of
the Collateral Trust Agreement will apply with like effect to this Collateral
Trust Joinder.
IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust Joinder
to be executed by their respective officers or representatives as of
_________________, 20____.
[insert name of the new representative]


By:        
Name:     
Title:    
The Collateral Trustee hereby acknowledges receipt of this Collateral Trust
Joinder and agrees to act as Collateral Trustee for the New Representative and
the holders of the Obligations represented thereby:
Wells Fargo Bank, National Association, as Collateral Trustee
By:        
Name:     
Title:    










E-


C-1
EXHIBIT C
to Collateral Trust Agreement
FORM OF
COLLATERAL TRUST JOINDER - ADDITIONAL GUARANTOR
Reference is made to the Collateral Trust Agreement dated as of April 17, 2017
(as amended, supplemented, amended and restated or otherwise modified and in
effect from time to time, the “Collateral Trust Agreement”) among Unisys
Corporation, a Delaware corporation (the “Company”), the Guarantors from time to
time party thereto, Wells Fargo Bank, National Association, as Trustee under the
First Lien Indenture (as defined therein), the other Priority Lien
Representatives from time to time party thereto and Wells Fargo Bank, National
Association, as Collateral Trustee. Capitalized terms used but not otherwise
defined herein shall have the meaning set forth in the Collateral Trust
Agreement. This Collateral Trust Joinder is being executed and delivered
pursuant to Section 7.20 of the Collateral Trust Agreement.





--------------------------------------------------------------------------------





1.    Joinder. The undersigned, _________________, a _______________, hereby
agrees to become party as a Guarantor under the Collateral Trust Agreement for
all purposes thereof on the terms set forth therein, and to be bound by the
terms of the Collateral Trust Agreement as fully as if the undersigned had
executed and delivered the Collateral Trust Agreement as of the date thereof.
2.    Governing Law and Miscellaneous Provisions. The provisions of Article 7 of
the Collateral Trust Agreement will apply with like effect to this Collateral
Trust Joinder.
IN WITNESS WHEREOF, the parties hereto have caused this Collateral Trust Joinder
to be executed by their respective officers or representatives as of
__________________, 20____.
[        ]
By:        
Name:     
Title:    


The Collateral Trustee hereby acknowledges receipt of this Collateral Trust
Joinder and agrees to act as Collateral Trustee with respect to the Collateral
pledged by the new Guarantor:


Wells Fargo Bank, National Association, as Collateral Trustee
By:        
Name:     
Title:    






Schedule 95    


Schedule 1


SCHEDULE 1
to Collateral Trust Agreement
Mortgaged Properties
•
None as of the Issue Date.












